Exhibit 10.39

 

$20,000,000
CREDIT AGREEMENT

 

Dated as of November 10, 2014

 

among

 

ARC GROUP WORLDWIDE, INC.,
as the Parent

 

and

 

ADVANCED FORMING TECHNOLOGY, INC.,
ARC WIRELESS, INC.,
FLOMET LLC,
GENERAL FLANGE & FORGE LLC,
TEKNA SEAL LLC,
3D MATERIAL TECHNOLOGIES, LLC
and
QUADRANT METALS TECHNOLOGIES LLC,
as the Borrowers,

 

MCLARTY CAPITAL PARTNERS SBIC, L.P.,
as Administrative Agent

 

and

 

THE OTHER LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

Definitions and Accounting Terms

1

 

 

 

Section 1.01.

Defined Terms

1

 

 

 

Section 1.02.

Other Interpretive Provisions

31

 

 

 

Section 1.03.

Accounting Terms

32

 

 

 

Section 1.04.

Rounding

32

 

 

 

Section 1.05.

References to Agreements, Laws, Etc.

32

 

 

 

Section 1.06.

Times of Day

32

 

 

 

ARTICLE II

The Commitment and the Term Loan

32

 

 

 

Section 2.01.

The Term Loan

32

 

 

 

Section 2.02.

Additional Tranches

32

 

 

 

Section 2.03.

Prepayments

33

 

 

 

Section 2.04.

[Reserved]

36

 

 

 

Section 2.05.

Repayment of the Term Loan

36

 

 

 

Section 2.06.

Interest

36

 

 

 

Section 2.07.

Fees

37

 

 

 

Section 2.08.

Computation of Interest and Fees

37

 

 

 

Section 2.09.

Evidence of Indebtedness

37

 

 

 

Section 2.10.

Payments Generally

38

 

 

 

Section 2.11.

Sharing of Payments, etc.

39

 

 

 

Section 2.12.

[Reserved]

39

 

 

 

Section 2.13.

[Reserved]

39

 

 

 

Section 2.14.

[Reserved]

39

 

 

 

Section 2.15.

[Reserved]

39

 

 

 

Section 2.16.

Obligations of the Borrowers; Appointment of the Parent as Agent

40

 

 

 

ARTICLE III

Taxes, Increased Costs Protection and Illegality

40

 

 

 

Section 3.01.

Taxes

40

 

 

 

Section 3.02.

[Reserved]

44

 

 

 

Section 3.03.

[Reserved]

44

 

 

 

Section 3.04.

Increased Cost and Reduced Return; Capital Adequacy

44

 

i

--------------------------------------------------------------------------------


 

Section 3.05.

[Reserved]

45

 

 

 

Section 3.06.

Matters Applicable to All Requests for Compensation

45

 

 

 

Section 3.07.

Replacement of Lenders under Certain Circumstances

45

 

 

 

Section 3.08.

Survival

46

 

 

 

ARTICLE IV

Conditions Precedent to the Term Loan

46

 

 

 

Section 4.01.

Conditions to the Term Loan

46

 

 

 

ARTICLE V

Representations and Warranties

49

 

 

 

Section 5.01.

Existence, Qualification and Power; Compliance with Laws and Business

49

 

 

 

Section 5.02.

Authorization; No Contravention

50

 

 

 

Section 5.03.

Governmental Authorization

50

 

 

 

Section 5.04.

Binding Effect

50

 

 

 

Section 5.05.

Material Contracts

50

 

 

 

Section 5.06.

Financial Statements; No Material Adverse Effect; No Default

51

 

 

 

Section 5.07.

Litigation

52

 

 

 

Section 5.08.

Labor Matters

52

 

 

 

Section 5.09.

Ownership of Property; Liens

52

 

 

 

Section 5.10.

Environmental Matters

52

 

 

 

Section 5.11.

Solvency

53

 

 

 

Section 5.12.

Taxes

53

 

 

 

Section 5.13.

ERISA Compliance

54

 

 

 

Section 5.14.

Subsidiaries

54

 

 

 

Section 5.15.

Margin Regulations; Investment Company Act

54

 

 

 

Section 5.16.

Disclosure

55

 

 

 

Section 5.17.

[Reserved]

55

 

 

 

Section 5.18.

Intellectual Property; Licenses. etc.

55

 

 

 

Section 5.19.

Insurance

55

 

 

 

Section 5.20.

Compliance with Laws

55

 

 

 

Section 5.21.

Use of Proceeds

56

 

 

 

Section 5.22.

USA PATRIOT Act

56

 

 

 

Section 5.23.

Anti-Terrorism

56

 

 

 

Section 5.24.

Anti-Corruption Laws and Sanctions

56

 

 

 

ARTICLE VI

Affirmative Covenants

57

 

ii

--------------------------------------------------------------------------------


 

Section 6.01.

Financial Statements

57

 

 

 

Section 6.02.

Certificates; Other Information

58

 

 

 

Section 6.03.

Notices

60

 

 

 

Section 6.04.

Payment of Obligations

61

 

 

 

Section 6.05.

Preservation of Existence, etc.

61

 

 

 

Section 6.06.

Maintenance of Properties

62

 

 

 

Section 6.07.

Maintenance of Insurance

62

 

 

 

Section 6.08.

Compliance with Laws and Organization Documents

62

 

 

 

Section 6.09.

Books and Records

63

 

 

 

Section 6.10.

Inspection Rights

63

 

 

 

Section 6.11.

Covenant to Guarantee Obligations

63

 

 

 

Section 6.12.

Compliance with Environmental Laws

64

 

 

 

Section 6.13.

[Reserved]

64

 

 

 

Section 6.14.

[Reserved]

64

 

 

 

Section 6.15.

Employee Plans

64

 

 

 

Section 6.16.

Anti-Corruption Laws and Sanctions

64

 

 

 

Section 6.17.

Post-Closing Actions

64

 

 

 

Section 6.18.

Lender Meetings

64

 

 

 

Section 6.19.

Senior Credit Enhancement

64

 

 

 

Section 6.20.

SBA Information

65

 

 

 

ARTICLE VII

Negative Covenants

65

 

 

 

Section 7.01.

Liens

65

 

 

 

Section 7.02.

Investments

67

 

 

 

Section 7.03.

Indebtedness

69

 

 

 

Section 7.04.

Fundamental Changes

71

 

 

 

Section 7.05.

Dispositions

71

 

 

 

Section 7.06.

Restricted Payments

72

 

 

 

Section 7.07.

Change in Nature of Business

73

 

 

 

Section 7.08.

Transactions with Affiliates

73

 

 

 

Section 7.09.

Burdensome Agreements

74

 

 

 

Section 7.10.

Use of Proceeds

75

 

 

 

Section 7.11.

Accounting Changes

75

 

 

 

Section 7.12.

Organization Documents

75

 

iii

--------------------------------------------------------------------------------


 

Section 7.13.

Prepayments, etc. of Indebtedness

76

 

 

 

Section 7.14.

Financial Covenants

77

 

 

 

Section 7.15.

Anti-Terrorism Laws

77

 

 

 

Section 7.16.

Anti-Corruption Laws and Sanctions

77

 

 

 

ARTICLE VIII

Events of Default and Remedies

78

 

 

 

Section 8.01.

Events of Default

78

 

 

 

Section 8.02.

Remedies upon Event of Default

80

 

 

 

Section 8.03.

Application of Funds

80

 

 

 

Section 8.04.

Equity Cure

81

 

 

 

ARTICLE IX

Administrative Agent and Other Agents

82

 

 

 

Section 9.01.

Appointment and Authority of the Administrative Agent

82

 

 

 

Section 9.02.

Rights as a Lender

82

 

 

 

Section 9.03.

Exculpatory Provisions

82

 

 

 

Section 9.04.

Reliance by the Administrative Agent

83

 

 

 

Section 9.05.

Delegation of Duties

84

 

 

 

Section 9.06.

Non-Reliance of Administrative Agent and Other Lenders; Disclosure of
Information by Agents

84

 

 

 

Section 9.07.

Indemnification of Agents

85

 

 

 

Section 9.08.

No Other Duties; Other Agents; Manners, etc.

85

 

 

 

Section 9.09.

Resignation of Administrative Agent

85

 

 

 

Section 9.10.

Administrative Agent May File Proofs of Claim

86

 

 

 

Section 9.11.

Guaranty Matters

87

 

 

 

Section 9.12.

Appointment of Supplemental Administrative Agents

87

 

 

 

Section 9.13.

Senior Subordination Agreement

88

 

 

 

ARTICLE X

Miscellaneous

89

 

 

 

Section 10.01.

Amendments, etc.

89

 

 

 

Section 10.02.

Notices and Other Communications; Facsimile Copies

90

 

 

 

Section 10.03.

No Waiver; Cumulative Remedies

92

 

 

 

Section 10.04.

Attorney Costs and Expenses

92

 

 

 

Section 10.05.

Indemnification by the Borrowers

93

 

 

 

Section 10.06.

Marshaling; Payments Set Aside

94

 

 

 

Section 10.07.

Successors and Assigns

94

 

 

 

Section 10.08.

Confidentiality

98

 

iv

--------------------------------------------------------------------------------


 

Section 10.09.

Setoff

99

 

 

 

Section 10.10.

Interest Rate Limitation

99

 

 

 

Section 10.11.

Counterparts; Integration; Effectiveness

99

 

 

 

Section 10.12.

Electronic Execution of Assignments and Certain Other Documents

99

 

 

 

Section 10.13.

Survival of Representations and Warranties

100

 

 

 

Section 10.14.

Severability

100

 

 

 

Section 10.15.

GOVERNING LAW

100

 

 

 

Section 10.16.

WAIVER OF RIGHT TO TRIAL BY JURY

101

 

 

 

Section 10.17.

Termination

101

 

 

 

Section 10.18.

Lender Action

101

 

 

 

Section 10.19.

Use of Name, Logo, etc.

102

 

 

 

Section 10.20.

USA PATRIOT Act Notice

102

 

 

 

Section 10.21.

Service of Process

102

 

 

 

Section 10.22.

No Advisory or Fiduciary Responsibility

102

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01

Commitments

5.05(a)

Material Contracts

5.13(a)

ERISA Compliance

5.14

Subsidiaries and Other Equity Investments

5.20(a)

Compliance With Laws

6.17

Post-Closing Actions

7.01(b)

Existing Liens

7.02

Existing Investments

7.03

Existing Indebtedness

7.09

Existing Restrictions

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of:

 

A

Note

B

Compliance Certificate

C

Assignment and Assumption

D

Guarantee Agreement

E

Non-Bank Certificate

F

Intercompany Subordination Agreement

G

Solvency Certificate

 

vi

--------------------------------------------------------------------------------

 


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 10, 2014
among ARC GROUP WORLDWIDE, INC., a Utah corporation (the “Parent”), ADVANCED
FORMING TECHNOLOGY, INC., a Colorado corporation (“AFT”), ARC WIRELESS, INC., a
Delaware corporation (“Wireless”), FLOMET LLC, a Delaware limited liability
company (“Flomet”), GENERAL FLANGE & FORGE LLC, a Delaware limited liability
company (“General Flange”), TEKNA SEAL LLC, a Florida limited liability company
(“Tekna Seal”), 3D MATERIAL TECHNOLOGIES, LLC, a Delaware limited liability
company (“3D Material”), QUADRANT METALS TECHNOLOGIES LLC, a Delaware limited
liability company (“Quadrant” and together with AFT, Wireless, Flomet, General
Flange, Tekna Seal and 3D Material, each a “Borrower” and, collectively the
“Borrowers”), McLarty Capital Partners SBIC, L.P., a Colorado limited
partnership, as administrative agent (in such capacity, including any successor
thereto, the “Administrative Agent”) under the Loan Documents, and each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”).

 

WITNESSETH:

 

WHEREAS, the Borrowers have requested that the Lenders extend credit to the
Borrowers in the form of a Term Loan on the Closing Date in the principal amount
of $20,000,000.

 

WHEREAS, the proceeds of the Term Loan, will be used (i) on the Closing Date to
finance the repayment of a portion of the amounts outstanding under the Senior
Credit Agreement and pay a portion of the Transaction expenses, and (ii)
thereafter, for working capital and general corporate purposes of the Borrowers
and their respective Subsidiaries from time to time permitted under this
Agreement (including Permitted Acquisitions), in each case, as more fully
described in Section 5.21.

 

WHEREAS, each Lender is willing to agree (severally and not jointly) to make the
Term Loan and provide financial accommodations to the Borrowers on the terms and
subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements provided
herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

Definitions and Accounting Terms

 

Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“3D Material” has the meaning specified in the introductory paragraph to this
Agreement.

 

--------------------------------------------------------------------------------


 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Parent or any of its Subsidiaries in
exchange for, or as part of any Permitted Acquisition, whether paid in cash or
by exchange of Equity Interests or of properties or otherwise (including by
incurrence of Indebtedness, whether or not in favor of any seller or affiliate
of any seller) and whether payable at or prior to the consummation of such
Permitted Acquisition or deferred for payment at any future time, whether or not
any such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment, whether or not the amount thereof is, or the terms of payment of which
are, in any respect subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of any person or business, but excluding
transaction-related fees and expenses; and any such future payment shall be
considered Acquisition Consideration at 100% of the maximum amount thereof if
such amount is not contingent, or, if such amount is contingent, the amount
reasonably estimated in good faith by the Parent on the basis of assumptions and
calculations provided in writing to the Administrative Agent.  Such assumptions
shall include reasonable projections of any measure of financial or other
performance that enters into the calculation of the amount of any such payment
or other consideration but shall not include any assumption that any other
future event that is a condition to such payment or consideration (such as the
later disposition of the acquired business or a public or private offering of
securities) will not occur.  Any such amounts payable after the 12-month period
following the closing of the acquisition shall be calculated on a net present
value basis discounted at the then current U.S. Treasury rate with a maturity
substantially the same as the final payment date thereunder.

 

“Additional Tranche(s)” means an additional advance of Term Loan Commitment in
an amount not to exceed the principal amount of the Term Loan which has been
repaid as of the date of such Additional Tranche.

 

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Parent and
the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  For the avoidance of doubt, the
Agent or the Lenders or their respective lending affiliates shall not be deemed
to be an Affiliate of the Parent or any of its Subsidiaries solely by reason of
their being party to the Loan Documents.

 

2

--------------------------------------------------------------------------------


 

“AFT” has the meaning specified in the introductory paragraph to this Agreement.

 

“Agent Parties” has the meaning specified in Section 10.02(d).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.

 

“Agents” means the Administrative Agent.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“AMS” has the meaning specified in the introductory paragraph to this Agreement.

 

“Annual Financial Statements” means the audited consolidated balance sheet of
the Parent as of June 30, 2013, and the related consolidated statements of
operations, changes in stockholders’ equity and cash flows for the Parent for
the fiscal year then ended.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity”.

 

“Applicable Rate” means 11% per annum.

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer (other than the incurrence of a
Permitted Lien) for value, whether in a single transaction or a series of
related transactions, by the Parent or any of its Subsidiaries to any Person of
any part of the Collateral other than (i) the sale and replacement of equipment
and fixtures which are a part of the Collateral in the ordinary course of
business and (ii) the sale or disposition of worn-out, permanently retired,
obsolete assets or assets no longer used or useful in the business of the Parent
and its Subsidiaries, provided that not more than $1,000,000 of Net Cash
Proceeds shall be excluded from the Borrowers’ prepayment obligations under
Section 2.03(b)(iii) in reliance on the foregoing clauses (i) and (ii) during
the term of this Agreement.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit C or any other form approved by the Administrative Agent.

 

“ATC” has the meaning specified in the introductory paragraph to this Agreement.

 

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
(but without giving effect to any amendments to ASC 840 that become effective
after the Closing Date).

 

“Blocked Person” has the meaning specified in Section 7.15.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
lawfully closed in, the jurisdiction where the Administrative Agent’s Office is
located.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Parent and its
Subsidiaries during such period that, in conformity with GAAP (but without
giving effect to any amendments to ASC 840 that become effective after the
Closing Date), are or are required to be recorded as capital expenditures on the
consolidated statement of cash flows of the Parent and its Subsidiaries.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet prepared in accordance with GAAP (but without giving effect to
any amendments to ASC 840 that become effective after the Closing Date).

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder (except as otherwise expressly provided), the amount of
obligations under any Capitalized Lease shall be the amount thereof accounted
for as a liability in accordance with GAAP (but without giving effect to any
amendments to ASC 840 that become effective after the Closing Date).

 

“Cash Equivalents” means:

 

(a)           Dollars

 

4

--------------------------------------------------------------------------------


 

(b)           securities issued or directly and fully guaranteed or insured by
the United States Government or any agency or instrumentality thereof having
maturities of not more than twelve (12) months from the date of acquisition,

 

(c)           certificates of deposit with maturities of twelve (12) months or
less from the date of acquisition, bankers’ acceptances with maturities not
exceeding twelve (12) months and overnight bank deposits, in each case, with any
bank or financial institution having capital and surplus in excess of
$250,000,000,

 

(d)           repurchase obligations with a term of not more than thirty (30)
days for underlying securities of the types described in clause (b) above
entered into with any bank or financial institution meeting the qualifications
specified in clause (c) above,

 

(e)           commercial paper issued by any Lender or the parent corporation of
any Lender, and commercial paper of any corporation incorporated under the laws
of the United States of America or any state thereof and not an Affiliate of the
Parent or any of its Subsidiaries carrying a rating of at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
and in each case maturing within three hundred sixty-four (364) days after the
date of acquisition, and

 

(f)            money market funds rated in the highest rating category by either
Moody’s or S&P.

 

“Casualty Event” means any event that gives rise to the receipt by the Parent or
any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any Collateral (including any improvements thereon) to replace or
repair any such Collateral.

 

“CERCLA” has the meaning specified in Section 5.09(d).

 

“CERCLIS” has the meaning specified in Section 5.09(d).

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Change of Control” means the occurrence of one or more of the following events:

 

5

--------------------------------------------------------------------------------


 

(a)           the Parent consolidates with, or merges with or into, any Person,
or any Person consolidates with, or merges with or into the Parent;

 

(b)           the sale of all or substantially all of the assets of the Parent;

 

(c)           the failure of the Permitted Holders to continue to own, directly
or indirectly, more than 35% of the aggregate ordinary voting power and economic
interests represented by the Equity Interests of the Parent on a fully-diluted
basis;

 

(d)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than the Existing Equityholders becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 20% or more of the Equity
Interests of any class of the Parent (and taking into account all such Equity
Interests that such person or group has the right to acquire);

 

(e)           any event, transaction or occurrence as a result of which the
Permitted Holders do not have the right to elect managers or directors holding a
majority (or such greater percentage as may be necessary to make all decisions
delegated to the managers or directors under the Organization Documents of the
Parent) of the voting power of the board of directors or board of managers of
the Parent, and otherwise have the right to control (directly or through such
managers) the Parent;

 

(f)            the failure of the Parent to own, beneficially and of record 100%
of the outstanding Equity Interests of each Borrower (except for the Existing
Minority Interests), or the failure of the Parent to own directly or indirectly,
beneficially and of record, 100% of the Equity Interests of each of its
Subsidiaries other than as a result of a consolidation, merger or Disposition
permitted hereunder; or

 

(g)           a “change of control” or comparable term shall occur under, and as
defined in, any Material Indebtedness of any Loan Party or any Subsidiary
thereof.

 

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Code” means the U.S. Internal Revenue Code of 1986.

 

“Collateral” has the meaning specified in the Senior Credit Agreement.

 

“Commitment” means, as to each Lender, such Lender’s Term Loan Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), and any successor statute.

 

6

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B and which certificate shall in any event be a certificate of a
Responsible Officer (a) certifying as to the financial statements delivered
therewith, (b) certifying as to whether a Default or Event of Default has
occurred and is continuing or had occurred at any time during the period covered
by such certificate, and, if applicable, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, and (c) setting forth
reasonably detailed calculations of (i) the Fixed Charge Coverage Ratio and (ii)
the Total Leverage Ratio as of the end of the most recent Test Period then
ended.

 

“Consolidated EBITDA” means, with respect to any Person for any fiscal period,
an amount equal to the sum of (without duplication):

 

(a)           Consolidated Net Income of such Person during such period; and

 

(b)           to the extent Consolidated Net Income has been reduced thereby:

 

(i)            all income taxes of such Person and its Subsidiaries paid or
accrued in accordance with GAAP for such period;

 

(ii)           Interest Expense of such Person and its Subsidiaries for such
period;

 

(iii)          the amount of depreciation and amortization charges of such
Person and its Subsidiaries for such period;

 

(iv)          reasonable transaction expenses and other costs, fees and charges
relating to the Transaction, the transactions contemplated by the Senior
Documents and Permitted Acquisitions, permitted Investments, permitted issuances
of Equity Interests, permitted Asset Sales and Dispositions, and permitted
issuances of Indebtedness, in each case by the Parent and its Subsidiaries,
provided that the aggregate amount added back to Consolidated Net Income in
reliance on this clause (iv) shall not exceed, other than with respect to the
Transaction, $750,000 in any Test Period;

 

(v)           reasonable transaction expenses and other costs, fees and charges,
in each case, accruing on or after the Closing Date and relating to proposed
acquisitions that are pursued but not consummated in an aggregate amount not to
exceed $750,000 in any Test Period;

 

(vi)          all non-cash adjustments to the valuation of earn-out payments or
other consideration relating to permitted Investments;

 

(vii)         non-recurring or extraordinary charges or expenses incurred during
such period, provided that the aggregate amounts added back pursuant to this
clause (vii) shall not exceed $750,000 over the term of this Agreement;

 

(viii)        restructuring and severance expenses accruing on or after the
Closing Date in an amount not to exceed $750,000 in any Test Period, provided
that the aggregate amounts added back pursuant to this subsection (viii) shall
not exceed $2,000,000 over the term of this Agreement; and

 

7

--------------------------------------------------------------------------------


 

(ix)          management fees incurred and paid on or before December 31, 2013
in an aggregate amount not to exceed $800,000.

 

(c)           less, all non-cash items increasing Consolidated Net Income
(excluding any such item that is non-cash during such period but the subject of
a cash payment in a prior or future period); and

 

(d)           less, all non-recurring or extraordinary income or gains during
such period (including, without limitation, as a result of the acquisition of
Indebtedness at a discount);

 

all as determined on a consolidated basis for such Person and its consolidated
Subsidiaries in accordance with GAAP.  For the purposes of calculating
Consolidated EBITDA for any period in connection with any determination of the
Total Leverage Ratio or Fixed Charge Coverage Ratio, (i) if at any time during
such period the Parent or any Subsidiary shall have made any Specified
Disposition, the Consolidated EBITDA for such period shall be reduced by an
amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Specified Disposition for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period and (ii) if during such period a Borrower
or any Subsidiary shall have made a Specified Acquisition, Consolidated EBITDA
for the portion of such period prior to the date of such Specified Acquisition
shall be calculated after giving effect thereto on a Pro Forma Basis as if such
Specified Acquisition occurred on the first day of such period.  As used in this
definition, “Specified Acquisition” means any acquisition of property or series
of related acquisitions of property that constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person; and “Specified Disposition”
means any Disposition of property or series of related Dispositions of property
that constitutes a division or operating unit of a business or a line of
business or a Disposition of all or substantially all of the stock or assets of
a Person, in each case for aggregate Acquisition Consideration of $1,000,000 or
more.  In addition, in calculating Consolidated EBITDA for any Test Period that
includes the fiscal quarter in which the Kecy Acquisition is consummated,
Consolidated EBITDA shall be calculated on a pro forma basis to reflect cost
savings, not to exceed $1,202,000 in the aggregate, relating to payments to
Raymond Cox and David Zerbey prior to the Kecy Acquisition (but without
duplication of any item set forth in clauses (b)(i) through (b)(ix) of such
definition, and only to the extent the items reflected in such cost savings had
been included in the calculation of Consolidated Net Income for such Test
Period).

 

Notwithstanding the foregoing, so long as the Parent does not restate or revise
its financial statements covering any fiscal quarter ending on a date set forth
in the table below, Consolidated EBITDA for each applicable fiscal quarter
ending on a date as set forth in the table below shall be deemed to be as
follows:

 

Quarter Ended

 

Consolidated EBITDA

 

 

 

 

 

December 31, 2013

 

$

6,835,355

 

March 31, 2014

 

$

6,258,818

 

June 30, 2014

 

$

3,512,188

 

September 30, 2014

 

$

4,023,783

 

 

8

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, with respect to any Person, for any period, the
aggregate net income (or loss) of such Person and its Subsidiaries for such
period on a consolidated basis, determined in accordance with GAAP; provided,
however, that there shall be excluded therefrom:

 

(a)           after-tax gains and losses from asset sales not prohibited by this
Agreement or abandonments or reserves relating thereto;

 

(b)           after-tax items classified as extraordinary gains or losses;

 

(c)           the net income (but not loss) of any Subsidiary of such Person to
the extent that the declaration of dividends or similar distributions by that
Subsidiary of that income is restricted by a contract, operation of law or
otherwise;

 

(d)           the net income of any other Person, except to the extent of cash
dividends or distributions paid to such Person with respect to whom the
Consolidated Net Income calculation is being determined or to a wholly-owned
Subsidiary of such Person by such Person;

 

(e)           income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued) will be excluded;

 

(f)            all gains and losses realized on or because of the purchase or
other acquisition by such Person or any of its Subsidiaries of any securities of
such Person or any of its Subsidiaries will be excluded;

 

(g)           non-cash charges resulting from the impairment of intangible
assets; and

 

(h)           in the case of a successor to such Person by consolidation or
merger or as a transferee of such Person’s assets, any earnings of the successor
corporation prior to such consolidation, merger or transfer of assets (except to
the extent otherwise set forth in the definition of Consolidated EBITDA);

 

provided, however that the items described in subsections (a), (b), (e), (f) and
(g) above will not increase Consolidated Net Income by more than $2,000,000 for
any period of four (4) fiscal quarters.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate”.

 

“Controlled Investment Affiliates” shall mean, with respect to Everest, any
other Person that (i) is organized primarily for the purpose of making equity
investments in more than one Person and (ii) is directly or indirectly
Controlled by, or under common Control with

 

9

--------------------------------------------------------------------------------


 

Everest, provided that “Controlled Investment Affiliates” shall exclude any
portfolio company of Everest.

 

“Cure Amount” has the meaning specified in Section 8.04.

 

“Cure Right” has the meaning specified in Section 8.04.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to the Applicable Rate plus 2.0% per
annum.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Subsidiary) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Term Loan and all
other Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is one year after the Latest Maturity Date of the Term Loan at the time of
issuance; provided that if such Equity Interests are issued pursuant to a plan
for the benefit of employees of the Parent or its Subsidiaries or by any such
plan to such employees or otherwise, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Parent or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia and any other
Subsidiary that is not a CFC.

 

10

--------------------------------------------------------------------------------

 


 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.07(b)(iii)).

 

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations or proceedings with respect to any Environmental
Liability (hereinafter “Claims”), including (i) any and all Claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, penalties, compensation or injunctive relief pursuant to any
Environmental Law.

 

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed by or imposed on any Loan Party or any of
its Subsidiaries with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.  Any former ERISA Affiliate
of a Loan Party shall continue to be considered an ERISA Affiliate of such Loan
Party with respect to the period such entity was an ERISA Affiliate of such Loan
Party and with respect to liabilities arising during such period and with
respect to which such former ERISA Affiliate could reasonably be expected to be
liable under the Code or ERISA, but in no event for more than six years after
such period if no such liability has been asserted against the former ERISA
Affiliate or any Loan Party; provided, however, that if liability is asserted
against such ERISA Affiliate prior to the

 

11

--------------------------------------------------------------------------------


 

expiration of the six-year period, the former ERISA Affiliate shall continue to
be an ERISA Affiliate of a Loan Party(ies) after the expiration of the six-year
period.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) a complete or partial withdrawal by any Loan Party or any of their
respective ERISA Affiliates from a Multiemployer Plan, written notification of
any Loan Party or any of their respective ERISA Affiliates concerning the
imposition of withdrawal liability or written notification that a Multiemployer
Plan is insolvent or is in reorganization within the meaning of Title IV of
ERISA; (d) the filing under Section, 4041(c) of ERISA of a notice of intent to
terminate a Pension Plan, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the imposition of any liability under Title IV of ERISA
with respect to any Pension Plan or Multiemployer Plan, other than for the
payment of PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Loan Party or any of their respective ERISA Affiliates, (f) the
application for a minimum funding waiver under Section 302(c) of ERISA with
respect to a Pension Plan, (g) the imposition of a lien under Section 303(k) of
ERISA with respect to any Pension Plan or (h) the failure to make by its due
date a required contribution under Section 412(m) of the Code (or Section 430(j)
of the Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (i) the assertion of a claim (other than
routine claims for benefits) against any Plan, or the assets thereof, or against
any Loan Party or any of its ERISA Affiliates in connection with any such Plan
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect; or (j) the occurrence of a non-exempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could reasonably be expected to result in a Material Adverse
Effect.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Everest” means Everest Hill Group Inc., a British Virgin Islands corporation.

 

“Excess Cash Flow” means, for any period, an amount equal to (i) Consolidated
EBITDA of the Parent and its Subsidiaries for such period, minus (ii) the sum
for such period of (A) regularly scheduled principal payments on Indebtedness to
the extent paid in cash, (B) the Interest Expense of the Parent and its
Subsidiaries to the extent paid in cash, (C) unfinanced Capital Expenditures,
(D) Restricted Payments permitted under Section 7.06 and paid in cash (to the
extent not financed with the proceeds of issuances of Equity Interests or
Indebtedness), (E) the purchase price paid in cash for a target in a Permitted
Acquisition as set forth in the acquisition documents related thereto (to the
extent not financed with the proceeds of issuances of Equity Interests or
Indebtedness), (F) payments of, or in respect of, Taxes (to the extent paid in
cash during such period), by the Parent and its Subsidiaries, and (G) all other
charges, losses, expenses and other items added back to Consolidated Net Income
in the determination of Consolidated EBITDA of the Parent and its Subsidiaries
for each period, in each case to the extent paid in cash during such period, to
the extent expressly permitted to be paid pursuant to

 

12

--------------------------------------------------------------------------------


 

the terms of this Agreement, in each case, to the extent not financed with the
proceeds of issuances of Equity Interests or Indebtedness).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Contribution” means (a) the Net Cash Proceeds from any issuance of
Equity Interests by the Parent to the Permitted Holders and their Related
Parties, (b) any other issuance of Equity Interests by the Parent to the extent
that not later than 90 days after any such issuance, such Net Cash Proceeds are
applied (i) to finance a Permitted Acquisition or other Investments permitted
hereunder or (ii) to finance Consolidated Capital Expenditures, (c) Equity
Interests issued to the Parent, any Borrower, any Guarantor or any Subsidiary of
a Loan Party, (d) Equity Interests issued to management, employees or directors
in connection with equity incentive and similar programs and (e) Equity
Interests issued in connection with the exercise of pre-emptive rights. 
Notwithstanding the foregoing, (i) no Net Cash Proceeds constitution a Cure
Amount shall be Excluded Contributions and (ii) the contributions described in
clauses (a) and (b) above shall not constitute Excluded Contributions, unless,
both before and after giving effect thereto on a Pro Forma Basis, the Senior
Leverage Ratio is less than 2.25 to 1.00.

 

“Excluded Hedging Obligation” means with respect to any Guarantor, any Guaranty
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Guaranty Swap Obligation (or any guarantee thereof) is or becomes
illegal or unlawful under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Guarantor or the grant of such security interest would
otherwise have become effective with respect to such Guaranty Swap Obligation
but for such Guarantor’s failure to constitute an “eligible contract
participant” at such time.  If a Guaranty Swap Obligation arises under a Master
Agreement governing more than one swap, such exclusion shall apply only to the
portion of such Guaranty Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal or unlawful.

 

“Excluded Taxes” means, in the case of each Agent and each Lender, (a) taxes
imposed on or measured by net income (however denominated, and including branch
profits and similar taxes, and franchise or similar taxes, (i) imposed by the
jurisdiction under the laws of which it is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, or (ii) imposed by reason of any connection between such
Agent or Lender and any taxing jurisdiction (other than connections arising
solely from such Agent or Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in the Term Loan or
any Loan Document), (b) in the case of a Lender, any U.S. federal withholding
tax imposed on amounts payable hereunder in respect of any Lender (including any
Eligible Assignee (pursuant to an assignment under Section 10.07) unless such
assignment is at the written request of the Parent) pursuant to a law in effect
on the date on which it becomes a Lender except, in the case of an Eligible
Assignee who becomes a Lender, to the extent such tax

 

13

--------------------------------------------------------------------------------


 

is not in excess of the tax that would have been applicable had the assigning
Lender not assigned its interest arising under any Loan Document, (c) any U.S.
federal withholding taxes imposed as a result of the failure of any Agent or
Lender to comply with the provisions of Sections 3.01(b) and 3.01(c) (in the
case of any Foreign Lender, as defined below) or the provisions of Section
3.01(d) (in the case of any U.S. Lender, as defined below), and (d) any U.S.
federal withholding taxes imposed on any amount payable to or for the account of
any Agent or Lender as a result of the failure of such recipient to satisfy the
applicable requirements under FATCA to establish that such payment is exempt
from withholding under FATCA.

 

“Existing Minority Interests” means (a) the Equity Interests of Tekna Seal that,
as of the date hereof, are not owned by the Parent or one of its Subsidiaries
and constituting no more than 6.22% of all of the outstanding Equity Interests
of Tekna Seal on a fully diluted basis and (b) the Equity Interests of Flomet
that, as of the date hereof, are not owned by the Parent or one of its
Subsidiaries and constituting no more than 3.78% of all of the outstanding
Equity Interests of Tekna Seal on a fully diluted basis.

 

“FATCA” means the Foreign Account Tax Compliance Act, as codified in Sections
1471 through 1474 of the Code, as of the Closing Date (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), and any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA minus the unfinanced portion of Capital Expenditures minus
expense for taxes paid in cash to (b) Fixed Charges, all calculated for the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Fixed Charges” means, for any period, without duplication, Interest Expense
(excluding (i) interest paid in kind, (ii) expense reimbursements paid in
connection with this Agreement or the Senior Documents and (iii) upfront fees
paid in connection with Swap Contracts), plus scheduled principal payments on
Indebtedness (excluding, for the avoidance of doubt, any mandatory prepayments,
whether under this Agreement, the Senior Documents or otherwise), plus
Restricted Payments paid in cash, plus Capital Lease Obligation payments, all
calculated for the Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP; provided that in calculating Fixed Charges for the Test
Period ending on December 31, 2014, Fixed Charges shall be deemed to be Fixed
Charges for the three fiscal quarters then ended times 4/3.

 

“Flomet” has the meaning specified in the introductory paragraph to this
Agreement.

 

14

--------------------------------------------------------------------------------


 

“Foreign Lender” has the meaning specified in Section 3.01(b).

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Parent that
is not a Domestic Subsidiary.

 

“Foreign Subsidiary Holdco” means any Subsidiary formed solely for the purposes
of holding and substantially all assets of which consist of Equity Interests in
one or more CFCs or other Foreign Subsidiary Holdcos, and which have no
consensual liabilities other than to a Borrower and its wholly-owned
Subsidiaries under its Organization Documents.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Indebtedness” means as of the date of determination, on a consolidated
basis, the sum of the following, without duplication:  (a) the outstanding
principal amount of all Indebtedness which is classified as “long-term debt” on
the consolidated balance sheet of the Parent and its Subsidiaries prepared as of
such date in accordance with GAAP and any current maturities and other principal
amount in respect of such Indebtedness due within one year; (b) the outstanding
principal amount of Indebtedness for borrowed money of the Parent and its
Subsidiaries outstanding under a revolving credit, term or similar agreement
(and renewals and extensions of any thereof); (c) the borrowing of money or the
obtaining of credit (other than trade or other payables and accrued expenses
incurred in the ordinary course of business and not more than 90 days past due),
including the issuance of notes or bonds (but excluding surety, performance or
bid bonds); (d) the deferred purchase price of assets (other than trade or other
payables and accrued expenses incurred in the ordinary course of business), (e)
with respect to any Synthetic Lease Obligations or any Capitalized Lease
Obligations, the outstanding principal amount of Indebtedness in respect of such
Synthetic Lease Obligations or Capitalized Lease Obligations of the Parent and
its Subsidiaries; plus (f) Indebtedness of the type referred to in clauses (a)
through (e) above of another Person guaranteed by, or secured by a Lien on
assets of, a Borrower or any of its Subsidiaries.  Notwithstanding the
foregoing, Funded Indebtedness shall exclude any “earn-out” or similar
obligation described in clause (d) above, or described in clause (f) above and
relating to an obligation described in clause (d) above including the Specified
Earn-Out Obligations, if such obligations are not due and payable but unpaid.

 

“GAAP” means generally accepted accounting principles as from time to time in
effect, including the statements and interpretations of the United States
Financial Accounting Standards Board; provided, however, that for purposes of
compliance with this Agreement and calculations hereunder (but not for purposes
of any financial statements delivered pursuant to the terms hereof), (a) “GAAP”
means such principles as in effect on June 30, 2013 as applied by the Parent and
its Subsidiaries in the preparation of the Annual Financial Statements for the
fiscal year ended June 30, 2013 and consistently followed, without giving effect
to any changes to GAAP subsequent thereto, and (b) in the event of a change in
generally accepted accounting principles after such date, either the
Administrative Agent, the Parent or the Required Lenders may request

 

15

--------------------------------------------------------------------------------


 

a change in the definition of “GAAP”, in which case the parties hereto shall
negotiate in good faith with respect to an amendment of this Agreement
implementing such change, provided, however, if no agreement is reached, then no
change or amendment shall be made.

 

“General Flange” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Governmental Approvals” means authorizations, consents, approvals, waivers,
exemptions, variances, franchises, permissions, permits and licenses of, and
filings and declarations with, any Governmental Authority.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or monetary other obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or monetary other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

16

--------------------------------------------------------------------------------


 

“Guarantee Agreement” means the that certain Guarantee Agreement executed by the
Guarantors substantially in the form of Exhibit D, as the same may be
supplemented by each Guarantee Supplement delivered pursuant to Section 6.11.

 

“Guarantee Agreement Supplement” has the meaning specified in the Guarantee
Agreement.

 

“Guarantee Requirement” means, at any time, the requirement that all Obligations
shall have been unconditionally guaranteed by the Parent and each direct or
indirect Domestic Subsidiary (other than any Domestic Subsidiary that is a
direct or indirect Subsidiary of a Foreign Subsidiary that is a CFC), and any
Subsidiary that Guarantees any Material Indebtedness shall be a Guarantor
hereunder (each, together with the Parent, in each case if party to the
Guarantee Agreement, a “Guarantor”).

 

“Guarantors” has the meaning specified in the definition of Guarantee
Requirement.  For avoidance of doubt, the Borrowers may cause any Domestic
Subsidiary (other than any Domestic Subsidiaries that are direct or indirect
Subsidiaries of a Foreign Subsidiary that is a CFC) that is not a Guarantor to
Guarantee the Obligations by causing such Domestic Subsidiary to execute a
joinder to this Agreement in form and substance reasonably satisfactory to the
Administrative Agent, and any such Domestic Subsidiary shall be a Guarantor
hereunder for all purposes.

 

“Hazardous Materials” means any gasoline or petrol (including crude oil or any
fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances defined as hazardous or toxic under any Environmental
Law, that is regulated pursuant to or is a basis for liability under any
Environmental Law.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount (after giving effect to any prior drawings or
reductions that may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts and accrued expenses
payable in the ordinary course of business, (ii) any earn-out obligation (other
than any earn-out obligation that has become a liability (other than a
contingent liability) on the consolidated balance sheet of the Borrowers and
their Subsidiaries) until such obligation is not paid after becoming due and
payable and (iii) accruals for payroll and other liabilities accrued in the
ordinary course of business);

 

17

--------------------------------------------------------------------------------


 

(e)           all Attributable Indebtedness of such Person;

 

(f)            all obligations of such Person in respect of Disqualified Equity
Interests;

 

(g)           all Guarantees of such Person in respect of any of the foregoing;
and

 

(h)           all obligations of any Person of the kind described in the
foregoing clauses (a) through (g) secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements and mortgage, industrial revenue bond,
industrial development bond and similar financings), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Funded Indebtedness.  The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, and (b) to the
extent not otherwise described in (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Intellectual Property” has the meaning specified in Section 5.18.

 

“Intercompany Subordination Agreement” means an agreement executed by each
Subsidiary of the Parent, in substantially the form of Exhibit F.

 

“Interest Expense” means, with respect to any Person for any period, the
aggregate of the interest expense of such Person and its Subsidiaries for such
period, on a consolidated basis, as determined in accordance with GAAP, and
including, without duplication, (a) all accretion of OID and amortization of
premium on Indebtedness; (b) the interest component of Indebtedness constituting
Capitalized Leases paid, accrued and/or scheduled to be paid or accrued during
such period; (c) net cash costs under all Swap Contracts (including amortization
of fees); (d) without duplication, any periodic commitment fees and other fees
payable to the Administrative Agent or the Lenders pursuant to the Loan
Documents; and (e) without duplication, any periodic fees paid by such Person to
creditors, which fees shall be related to or arising out of any Indebtedness
owed to creditors.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (including without limitation by merger or otherwise) of Equity
Interests or debt or other securities of another

 

18

--------------------------------------------------------------------------------


 

Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person or (c) the purchase or other acquisition
(in one transaction or a series of transactions, including without limitation by
merger or otherwise) of all or substantially all of the property and assets or
business of another Person or assets constituting a business unit, line of
business or division of such Person.

 

“IRS” means Internal Revenue Service of the United States.

 

“Kecy Acquisition” means the acquisition by ARC Metal Stamping, LLC, a Delaware
limited liability company and a wholly owned subsidiary of the Parent (“AMS”),
of substantially all of the assets of Kecy Corporation, a Michigan corporation
(“Kecy”), pursuant to that certain Asset Purchase Agreement, dated as of June
25, 2014, by and among Kecy, AMS, Munson Holding, LLC, a Michigan limited
liability company, and, in a limited capacity, the Parent.

 

“Latest Maturity Date” means, at any date of determination, the latest scheduled
maturity or expiration date applicable to the Term Loan or Commitment hereunder
at such time, in each case as extended in accordance with this Agreement from
time to time, disregarding the proviso to the definition of “Maturity Date”.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”  As of the Closing Date,
Schedule 2.01 sets forth the name of each Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent and the
Administrative Agent.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement in the nature of a security interest, any easement, right of
way or other encumbrance on title to real property, and any Capitalized Lease
having substantially the same economic effect as any of the foregoing); provided
that in no event shall an operating lease in and of itself be deemed a Lien.

 

“Loan” means the Term Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Senior Subordination Agreement, (d) the Guarantee Agreement, (e) the
Intercompany Subordination

 

19

--------------------------------------------------------------------------------


 

Agreement, and (f) all other agreements, instruments and documents now or
hereafter executed and delivered to the Administrative Agent and/or any Lender
by the Parent or any of its Subsidiaries with respect to this Agreement and the
transactions contemplated hereby.

 

“Loan Parties” means, collectively, (a) each Borrower and (b) each Guarantor.

 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means any event or condition having a material adverse
effect on:  (a) the business, assets, financial condition, operations or
properties of the Parent and its Subsidiaries taken as a whole, (b) the ability
of any Loan Party to perform its obligations in all material respects under the
Loan Documents, (c) the rights and remedies of the Administrative Agent or
Lenders to enforce or collect the amounts due under the Loan Documents, or (d)
the validity of any of the Loan Documents or the consummation of any of the
transactions contemplated therein.

 

“Material Contract” means agreement of the Parent or any Subsidiary under which
an uncured default or breach by the Parent or any Subsidiary could reasonably be
expected to have a Material Adverse Effect.

 

“Material Indebtedness” of any Person means Indebtedness of such Person having
an aggregate principal amount of $1,150,000 or more.

 

“Maturity Date” means the date that is five (5) years after the Closing Date,
provided, that if such day is not a Business Day, the applicable Maturity Date
shall be the Business Day immediately preceding such day.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“McLarty” means McLarty Capital Partners SBIC, L.P., a Delaware limited
partnership, and its successors and assigns.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan Party or
any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)           [reserved];

 

(b)           with respect to any Asset Sale, the aggregate amount of all cash
payments received by the Parent or any of its Subsidiaries as consideration for
such Asset Sale, whether at

 

20

--------------------------------------------------------------------------------

 


 

the time of such Asset Sale or after such Asset Sale under deferred payment
arrangements or Investments (but only as and when received in cash) entered into
or received in connection with such Asset Sale, net of (i) the amount of any
legal, title, transfer and recording tax expenses, commissions and other fees
and out-of-pocket expenses payable by the Parent or any of its Subsidiaries in
connection therewith, (ii) any Federal, state and local income or other Taxes
estimated to be payable by the Parent or any of its Subsidiaries as a result
thereof, and (iii) any repayments by the Parent or any of its Subsidiaries of
Indebtedness to the extent that such Indebtedness is secured by a Lien on the
property that is the subject of such Asset Sale and the transferee of (or holder
of a Lien on) such property requires that such Indebtedness be repaid as a
condition to the purchase of such property and (iv) reasonable reserves in
connection with any indemnification payments (but only until the release
thereof); and

 

(c)           with respect to any incurrence of Indebtedness or offering of
Equity Interests, the aggregate amount of all cash proceeds received by the
Parent or any of its Subsidiaries therefrom, less all legal, broker,
transaction, placement, underwriting and similar fees, commissions and
out-of-pocket expenses incurred in connection therewith.

 

“Non-Bank Certificate” has the meaning specified in Section 3.01(b).

 

“Non-Consenting Lender” has the meaning specified in Section 3.07.

 

“Non-Loan Party” means any Subsidiary of the Parent that is not a Loan Party.

 

“Note” means a promissory note of the Borrowers payable to any Lender or its
registered assigns, in substantially the form of Exhibit A hereto, evidencing
the aggregate Indebtedness of the Borrowers to such Lender resulting from the
Term Loan made by such Lender.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document
(including principal, interest, fees, any applicable Prepayment Premiums, costs
and expenses and indemnity reimbursement amounts) or otherwise with respect to
the Term Loan, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets control of the United States
Department of Treasury.

 

“OID” means original issue discount.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement,

 

21

--------------------------------------------------------------------------------


 

instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Taxes” has the meaning specified in Section 3.01(e).

 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

“Parent” means ARC Group Worldwide, Inc., a Utah corporation.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning specified in Section 10.07(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or contributed or had an
obligation to contribute, in the preceding five plan years.

 

“Perfection Certificate” means each perfection certificate delivered by the
Parent or any Subsidiary thereof.

 

“Permitted Acquisition” means any transaction or series of related transactions
resulting in the acquisition by the Parent or any of its wholly owned
Subsidiaries that is a Loan Party, whether by purchase, merger or otherwise, of
all or substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person, provided,

 

(i)            immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

 

(ii)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable Laws;

 

(iii)          such acquisition was not preceded by an unsolicited tender offer
for such Equity Interests or, proxy contest, and was approved, or recommended,
by the board of directors (or equivalent governing body) of the target thereof;

 

(iv)          in the case of the purchase or other acquisition of Equity
Interests, all of the Equity Interests (except for any such Equity Interests in
the nature of directors’ qualifying shares required pursuant to applicable law)
acquired or otherwise issued by such Person or any newly formed Subsidiary of
the Parent in connection with such acquisition shall be owned 100% by the Parent
or a Guarantor, and the Parent shall take,

 

22

--------------------------------------------------------------------------------


 

or cause to be taken, each of the actions set forth in Sections 6.11 and 6.13,
as applicable, as and when required;

 

(v)           (A) the Parent and its Subsidiaries shall be in compliance with
the financial covenants set forth in Section 7.14 on a Pro Forma Basis after
giving effect to such acquisition as of the last day of the fiscal quarter most
recently ended and as of the last day of the most recently ended month of the
Parent for which information is available for the assets, Equity Interests or
business, line, unit or division being acquired, (B) the Total Leverage Ratio
shall be lower than the lesser of (1) 3.50:1.00 and (2) the maximum ratio
permitted by Section 7.14(b) at such time, adjusted by reducing the numerator of
such ratio by 0.50, on a Pro Forma Basis as of the last day of the most recently
ended quarter of the Parent and its Subsidiaries for which information is
available for the assets, Equity Interests or business, line, unit or division
being acquired, and the Senior Leverage Ratio shall be lower than the lesser of
(1) 2.50:1.00 and (2) the maximum ratio permitted by Section 7.14(c) at such
time, adjusted by reducing the numerator of such ratio by 0.50, on a Pro Forma
Basis as of the last day of the most recently ended quarter of the Parent and
its Subsidiaries for which information is available for the assets, Equity
Interests or business, line, unit or division being acquired, and (C) the Parent
shall have delivered to the Administrative Agent a Compliance Certificate
evidencing in reasonable detail compliance with the financial covenants and
ratios described in subclauses (A) and (B) of this clause (v) and such
Compliance Certificate, including the calculations set forth therein, shall be
reasonably acceptable to the Administrative Agent;

 

(vi)          the Parent shall have delivered to Administrative Agent for
distribution to the Lenders at least 15 Business Days (or such shorter period as
may be acceptable to the Administrative Agent) prior to such proposed
acquisition (A) with respect to any transaction or series of related
transactions involving Acquisition Consideration of more than $1,000,000, (i)
all other relevant financial information with respect to such acquired assets,
including the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with the covenants set forth in
Article VII and (ii) good faith projections for the twelve (12) month period
subsequent to such proposed acquisition demonstrating compliance with the
financial covenants set forth in Section 7.14 on a Pro Forma Basis after giving
effect to such acquisition and (B) with respect to any transaction or series of
related transactions, (i) a copy of the purchase agreement related to the
proposed acquisition (and any related documents reasonably requested by
Administrative Agent), (ii) other than in the case of the Kecy Acquisition a
list of requested EBITDA adjustments as confirmed by a third party quality of
earnings report to the extent such adjustments for all such proposed Permitted
Acquisitions exceed more than $1,000,000 at any one time in determining
Consolidated EBITDA on a Pro Forma Basis for the twelve (12) month period
immediately prior to such proposed acquisition, (iii) a general description of
such acquired assets or such acquired business line or unit or division and the
competitive position of such Person or business line or unit or division within
the industry, (iv) the sources and uses of funds to finance the proposed
acquisition, (v) quarterly and annual financial statements of the Person whose
Equity Interests or assets are being acquired for the twelve (12) month period
immediately prior to such proposed acquisition, including any audited financial
statements that are available, and (vi) as reasonably requested by the
Administrative

 

23

--------------------------------------------------------------------------------


 

Agent, any other due diligence material that is in the possession of the Parent
or any Subsidiary and readily available, all of which shall be reasonably
acceptable to the Administrative Agent;

 

(vii)         any Person or assets or division as acquired in accordance
herewith shall be in substantially the same business or lines of business in
which the Borrowers and their Subsidiaries are permitted to be engaged
hereunder;

 

(viii)        any Person who is the target of the proposed acquisition shall
have had positive EBITDA (calculated in a manner reasonably satisfactory to the
Administrative Agent and certified in a writing setting forth such calculations
that is delivered by the Parent to the Administrative Agent) for each of the
most recently ended four fiscal quarters prior to the closing date of such
acquisition for which financial information is available;

 

(ix)          the respective Permitted Acquisition is otherwise permitted under
the Senior Credit Agreement; and

 

(x)           the aggregate Acquisition Consideration (A) for each Permitted
Acquisition either singly or together with all other Permitted Acquisitions in
any period of four (4) consecutive fiscal quarters shall not exceed $30,000,000,
(B) for all Permitted Acquisitions not solely constituting assets located, or
stock of Persons all of whose assets are located, entirely within the United
States shall not exceed $10,000,000 and (C) for all Permitted Acquisitions shall
not exceed $50,000,000.

 

“Permitted Holders” means Everest and its Controlled Investment Affiliates.

 

“Permitted Lien” means any Lien permitted by Section 7.01.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon, plus reasonable OID and upfront fees plus other fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended is
subordinated to the Obligations, (i) to the extent such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment or Lien priority to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the

 

24

--------------------------------------------------------------------------------


 

documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended, and (ii) the terms and conditions (including, if
applicable, as to collateral but excluding as to subordination, pricing,
premiums and optional prepayment or redemption provisions) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the applicable Borrower or Subsidiary than the
terms and conditions of the Indebtedness being modified, refinanced, refunded,
renewed or extended, and (e) such modification, refinancing, refunding, renewal
or extension is incurred by the Person who is the obligor of the Indebtedness
being modified, refinanced, refunded, renewed or extended and no additional
obligors become liable for such Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any of their respective ERISA Affiliates.

 

“Platform” has the meaning specified in Section 6.02.

 

“Prepayment Premium” means, with respect to any prepayment of the Term Loan,
whether voluntary or mandatory, whether or not during the existence of an Event
of Default and whether before or after acceleration:

 

(a)           three percent (3%), in the case of a prepayment on or prior to the
first anniversary of the Closing Date;

 

(b)           two percent (2%), in the case of a prepayment after the first
anniversary of the Closing Date but on or prior to the second anniversary
thereof; or

 

(c)           one percent (1%), in the case of a prepayment after the second
anniversary of the Closing Date but prior to the Maturity Date.

 

The Loan Parties acknowledge that the Lenders shall suffer damages on account of
the early payment of the Term Loan and that the Prepayment Premium is a
reasonable calculation of the lost profits of the Lenders holding the Term Loan
in view of the difficulties and impracticality of determining actual damages
resulting from prepayment.

 

“Pro Forma Balance Sheet” has the meaning specified in Section 5.06(a)(ii).

 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to any financial
calculation or compliance with any test or covenant hereunder performing such
calculation, or compliance with such test or covenant, as applicable, after
giving effect to (a) the Transaction, (b) any Investment, (c) any asset sale,
(d) any payment of principal or interest in respect Indebtedness, or (e) any
incurrence of Indebtedness, using, for purposes of determining such compliance,
the historical financial statements of all entities or assets so acquired or
sold (if available) and the consolidated financial statements of the Parent and
its Subsidiaries, and any Indebtedness or other liabilities to be incurred or
repaid in connection therewith had been

 

25

--------------------------------------------------------------------------------


 

consummated and incurred or repaid at the beginning of such period (and assuming
that such Indebtedness to be incurred bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the weighted
average of the interest rates applicable to the Term Loan during such period).

 

“Pro Forma Financial Statements” has the meaning specified in Section
5.06(a)(ii).

 

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, the Term Loan of such Lender at such time and the
denominator of which is the amount of the Aggregate Commitments and, if
applicable and without duplication, the Term Loan at such time.

 

“Projections” shall have the meaning specified in Section 6.01(c).

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Quadrant” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, changes in stockholders’ and cash flows of the
Parent and its Subsidiaries for each of the fiscal quarters after the date of
the Annual Financial Statements and ended at least forty five (45) days before
the Closing Date.

 

“Register” has the meaning specified in Section 10.07(c).

 

“Related Parties” means, with respect to any specified Person, (a) any spouse or
former spouse, estate or lineal descendant (whether natural or adopted) of such
Person, or (b) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or persons beneficially holding an
80% or more controlling interest of which consist of such Person and/or any of
the persons referred to in clause (a) of this definition.

 

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043 (c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

 

“Required Lenders” shall mean on any date of determination Lenders having more
than 50% of the outstanding Term Loan.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or other similar officer or Person
performing similar functions of a Loan Party.  Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.  Unless
otherwise

 

26

--------------------------------------------------------------------------------


 

specified, all references herein to a “Responsible Officer” shall refer to a
Responsible Officer of the Parent.

 

“Restricted Payment” means the declaration or payment of any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest of the Parent or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Parent’s or its Subsidiaries’ respective
stockholders, partners or members (or the equivalent Persons thereof).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Same Day Funds” means disbursements and payments in immediately available
funds.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any Person described in
clauses (a) or (b) of this definition.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC, or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

 

“SBA” means the U.S. Small Business Administration.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Senior Administrative Agent” means Citizens Bank, N.A., a national banking
association, and its successors and assigns.

 

“Senior Credit Agreement” means the Amended and Restated Credit Agreement dated
as of the Closing Date, by and among the Senior Administrative Agent, the other
financial institutions party thereto as lenders and the Borrowers, as the same
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

“Senior Documents” means, collectively, the following: (a) the Senior Credit
Agreement; and (b) all other agreements, documents and instruments at any time
executed and/or delivered by Borrowers or Guarantors with, to or in favor of the
Senior Administrative Agent in connection therewith or related thereto.

 

“Senior Indebtedness” means the secured Indebtedness owing by the Loan Parties
to the Senior Administrative Agent pursuant to the Senior Documents and all
interest, fees, reimbursement obligations, expenses, indemnification and other
obligations with respect thereto.

 

27

--------------------------------------------------------------------------------


 

“Senior Leverage Ratio” has the meaning specified in the Senior Credit
Agreement.

 

“Senior Subordination Agreement” means that certain Subordination Agreement,
dated as of the Closing Date, by and between the Administrative Agent and the
Senior Administrative Agent, and acknowledged by the Loan Parties, as the same
now exists or may be hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent” and “Solvency” mean, at a point in time, that the fair salable value
of the assets of a Person, on a going concern basis, is greater than the total
amount of liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of the Person; the fair salable value of the assets of
the Person, on a going concern basis, is not less than the amount that will be
required to pay its probable liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) as they become absolute and matured; the
Person is not engaged in a business or a transaction, and is not about to be
engaged in a business or a transaction, for which its properties would
constitute an unreasonably small capital; and the Person does not intend to, and
does not believe that it will, incur debts or liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) beyond its ability to pay
as such debts and liabilities mature in the ordinary course of business.  For
purposes of the foregoing, the amount of contingent liabilities are to be
computed as the amount that, in light of all the facts and circumstances
existing at that point in time, can reasonably be expected to become an actual
or matured liability.

 

“Specified Earn-Out Obligations” means the Borrowers’ obligations under (i)
Section 2.4 of that certain Membership Units Purchase Agreement, dated as of
April 7, 2014, between the Parent and the sellers named therein, together with
the Assignment and Assumption Agreement, dated as of April 7, 2014, between the
Parent and 3D Material, pursuant to which 3D Material has acquired 100% of the
membership interests of ATC; and (ii) Section 2.11 of that certain Asset
Purchase Agreement, dated as of June 25, 2014, by and among Kecy, AMS, Munson
Holding, LLC, a Michigan limited liability company, and, in a limited capacity,
the Parent, in each case as in effect on the in each case as in effect on the
date of this Agreement.

 

“Specified Leased Property” means any parcel of real property leased or licensed
(including any sublease, sublicense or similar arrangement) by the Parent or any
of its Subsidiaries (a) under any agreement with any Affiliate of the Parent,
(b) used as the Parent’s headquarters or (c) where material books, records or
inventory of the Parent or its Subsidiaries are stored.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more

 

28

--------------------------------------------------------------------------------


 

intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent.

 

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.12(a).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligations” means an arrangement treated as an operating lease
for financial accounting purposes and a financing lease for tax purposes.

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Tekna Seal” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Term Loan” means, collectively, the term loan made by the Lenders to the
Borrowers under this Agreement on the Closing Date and any term loan made after
the Closing Date under Section 2.02.

 

“Term Loan Commitment” means, as to each Lender, its obligation to make a Term
Loan to the Borrowers hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Lender under this
Agreement, as such commitment may be reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to an Assignment and
Assumption.  The initial amount of each Lender’s Term Loan Commitment is set
forth on Schedule 2.01 under the caption “Term Loan Commitment” or,

 

29

--------------------------------------------------------------------------------


 

otherwise, in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment, as the case may be.  The initial aggregate amount
of the Term Loan Commitments is $20,000,000.

 

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Parent ended on or prior to such time (taken
as one accounting period) in respect of which financial statements for each
quarter or fiscal year in such period have been or are required to be delivered
pursuant to Section 4.01(g) or Section 6.01(a) or (b), as applicable, without
giving effect to any grace period applicable thereto (or, prior to the date that
the first such financial statements are required be so delivered, solely for
purposes of determining compliance with the financial covenants set forth in
Section 7.14 on a Pro Forma Basis in connection with a Permitted Acquisition or
Section 7.08(b), the most recent period of four consecutive fiscal quarters).

 

“Thixoforming” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Total Leverage Ratio” means, as to the Parent and its Subsidiaries on a
consolidated basis as of the date of its determination, the ratio of (a) Funded
Indebtedness of the Parent  and its Subsidiaries as of such date, to (b)
Consolidated EBITDA of the Parent  and its Subsidiaries for the Test Period
ended as of such date.

 

“Transaction” means, collectively (a) the execution and delivery and performance
of the Loan Documents and the making of the initial Term Loan hereunder on the
Closing Date, (b) the repayment of a portion of the amounts due or outstanding
under or in respect of the Senior Documents in the aggregate amount of
$20,000,000, and (c) the payment of the fees and expenses incurred in connection
with any of the foregoing.

 

“Transaction Expenses” means any fees or expenses incurred or paid by the Parent
or any of its Subsidiaries in connection with the Transaction, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.

 

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

 

“United States” and “U.S.”  mean the United States of America.

 

“U.S. Lender” has the meaning specified in Section 3.01(d).

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“WARN” has the meaning specified in Section 5.08.

 

30

--------------------------------------------------------------------------------

 


 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Refinanced Term Debt or any Indebtedness that is being
modified, refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) nominal shares issued to foreign nationals
to the extent required by applicable Law) are owned by such Person and/or by one
or more wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.

 

“Wireless” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Wireless LLC” has the meaning specified in the introductory paragraph to this
Agreement.

 

Section 1.02.  Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           (i)The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in the Loan Documents shall refer to the Loan
Documents as a whole and not to any particular provision thereof.

 

(i)            References in this Agreement to an Exhibit, Schedule, Article,
Section, clause or sub-clause refer (A) to the appropriate Exhibit or Schedule
to, or Article, Section, clause or sub-clause in this Agreement or (B) to the
extent such references are not present in this Agreement, to the Loan Documents
in which such reference appears.

 

(ii)           The term “including” is by way of example and not limitation.

 

(iii)          The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

31

--------------------------------------------------------------------------------


 

(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including”.  In the event that performance of any obligation is due on a day
that is not a Business Day, then, except as expressly provided herein, the time
for such performance shall be extended to the next Business Day.

 

(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document

 

Section 1.03.  Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.

 

Section 1.04.  Rounding.  Except as provided in the definition of “Pro Rata
Share”, any financial ratios required to be satisfied in order for a specific
action to be permitted under this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

Section 1.05.  References to Agreements, Laws, Etc.  Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications not prohibited by
the Loan Documents; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

Section 1.06.  Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

ARTICLE II

 

The Commitment and the Term Loan

 

Section 2.01.  The Term Loan.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make to the Borrowers a single Term Loan
denominated in Dollars equal to such Lender’s Term Loan Commitment on the
Closing Date.  Amounts borrowed under this Section 2.01 and repaid or prepaid
may not be reborrowed, except as set forth in Section 2.02 below.

 

Section 2.02.  Additional Tranches.  After the Closing Date, so long as no
Default or Event of Default exists, with the prior written consent of
Administrative Agent in its sole discretion, the then outstanding principal
amount of the Term Loan may be increased by an Additional Tranche upon the
written request of Parent (which such request (a) shall state the

 

32

--------------------------------------------------------------------------------


 

aggregate amount of the Additional Tranche requested, which amount shall not
exceed the amount of the Term Loan repaid (including any additional loan
previously made under this Section 2.02) as of the date of such request and (b)
shall be made at least ten (10) days prior to the proposed effective date of the
funding of such Additional Tranche) to Administrative Agent to activate an
Additional Tranche; provided, however, that Administrative Agent shall have no
obligation to consent to any requested activation of an Additional Tranche.  In
the event Administrative Agent does not consent to the activation of a requested
Additional Tranche within ten (10) days after receiving a written request from
Parent, then the then outstanding principal amount of the Term Loan shall not be
increased.  Any Additional Tranches funded under this Section 2.02 shall be
consolidated with the then outstanding principal balance of the Term Loan;
except, that, for the purposes of the application of any payments made in
respect of the Term Loan, that portion of the Term Loan made on the Closing Date
shall be deemed to be the first loans repaid, with any Additional Tranches
advanced under this Section 2.02 be deemed to be the last-out loans repaid. 
Each Additional Tranche shall have the same interest rate, maturity, and other
terms as the Term Loan immediately prior to the making of an Additional Tranche
under this Section 2.02.  Effective immediately upon the making of any
Additional Tranches under this Section 2.02, all references to the Term Loan
hereunder shall be automatically amended to include such Additional Tranche in
the definition of Term Loan.  For the avoidance of doubt, the outstanding
principal balance of the Term Loan (including the loan made on the Closing Date
plus all Additional Tranches advanced under this Section 2.02) shall not exceed
at any given time $20,000,000.

 

Section 2.03.  Prepayments.

 

(a)           Optional.

 

(i)            The Borrowers may, upon not less than thirty (30) days prior
written notice by the Parent to the Administrative Agent, at any time or from
time to time voluntarily prepay the Term Loan in whole or in part.  Each such
notice shall specify the date and amount of such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment.  Each prepayment of the Term Loan pursuant to this Section
2.03(a) shall be paid to the Lenders in accordance with their respective Pro
Rata Shares, and shall be accompanied by the payment of the Prepayment Premium
for the account of the Lenders.

 

(ii)           Notwithstanding anything to the contrary contained in this
subsection (a), the Parent may rescind any notice of prepayment under Section
2.03(a)(i) if such prepayment would have resulted from a refinancing of the Term
Loan or other transaction, which refinancing or transaction shall not be
consummated or shall otherwise be delayed.

 

(iii)          Voluntary prepayments of the Term Loan permitted hereunder shall
be subject in all events to the terms of the Senior Subordination Agreement and
shall be applied to the Term Loan then outstanding first, to that portion of the
Term Loan made

 

33

--------------------------------------------------------------------------------


 

on the Closing Date and second, to any Additional Tranches advanced under
Section 2.02.

 

(b)           Mandatory.

 

(i)            [Reserved].

 

(ii)           [Reserved].

 

(iii)          Subject to the terms of the Senior Subordination Agreement, on
the fifth Business Day after the date of any Asset Sale by the Parent or any of
its Subsidiaries, the Borrowers will prepay the Term Loan hereunder in an
aggregate amount equal to 100% of the amount of Net Cash Proceeds from such
Asset Sale received by the Parent or any of its Subsidiaries on the date of such
Asset Sale.  Notwithstanding the foregoing, so long as no Event of Default has
occurred and is continuing, the Borrowers shall not be required to make any
prepayment of the Term Loan under this Section 2.03(b)(iii) with respect to Net
Cash Proceeds received by the Parent or any of its Subsidiaries from Asset Sales
to the extent that, on or prior to the date such Net Cash Proceeds would
otherwise be required to be so applied the Parent notifies the Administrative
Agent that such Net Cash Proceeds are to be reinvested in assets used or usable
in the business of the Parent or any of its Subsidiaries within 180 days of each
such Asset Sale, and if such Net Cash Proceeds to be reinvested are not in fact
reinvested within 180 days after receipt thereof, then such proceeds shall be
due and payable, and, in each case, applied to the prepayment of the Term Loan
as provided in this clause (iii) at the expiration of such 180-day period);
provided that the amount of such Net Cash Proceeds not applied to prepayment of
the Term Loan because of this sentence shall not exceed $1,000,000 over the term
of this Agreement.

 

(iv)          Subject to the terms of the Senior Subordination Agreement, on the
fifth Business Day after any incurrence of Indebtedness by the Parent or any of
its Subsidiaries (other than Indebtedness expressly permitted pursuant to
Section 7.03), the Borrowers will prepay the Term Loan hereunder in an aggregate
amount equal to 100% of the amount of the Net Cash Proceeds from such incurrence
of Indebtedness received by the Parent or any of its Subsidiaries.

 

(v)           Subject to the terms of the Senior Subordination Agreement, on the
fifth Business Day after the closing of any offering or sale of Equity Interests
by or any capital contribution to the Parent (other than any Excluded
Contribution), the Borrowers will prepay the Term Loan hereunder in an aggregate
amount equal to 100% of the Net Cash Proceeds from such offering or sale of
Equity Interests after satisfaction of the mandatory prepayment requirement set
forth in Section 2.03(b)(v) in the Senior Loan Agreement provided that (x) if
the Senior Leverage Ratio is less than 2.75 to 1.00 but greater than or equal to
2.25 to 1.00 without giving effect to such issuance and the application of the
proceeds thereof for the period of four consecutive quarters most recently ended
and for which financial statements are required to have been delivered pursuant
to Section 6.01(a) or (b), the Borrowers will prepay the Term Loan hereunder in
an aggregate amount equal to 25% of the Net Cash Proceeds from such offering or
sale of Equity

 

34

--------------------------------------------------------------------------------


 

Interests after satisfaction of the mandatory prepayment requirement set forth
in Section 2.03(b)(v) in the Senior Loan Agreement and (y) if the Senior
Leverage Ratio is less than 2.25 to 1.00 without giving effect to such issuance
and the application of the proceeds thereof for the period of four consecutive
fiscal quarters most recently ended and for which financial statements are
required to have been delivered pursuant to Section 6.01(a) and (b), the
Borrowers will prepay the Term Loan hereunder in an aggregate amount equal to
50% of the Net Cash Proceeds from such offering or sale of Equity Interests
remaining after satisfaction of the mandatory prepayment requirement set forth
in Section 2.03(b)(v) in the Senior Loan Agreement.  Notwithstanding the
foregoing, the Borrowers will make such prepayments in respect of any Net Cash
Proceeds constituting a Cure Amount in an amount equal to 100% of such Net Cash
Proceeds.

 

(vi)          Subject to the terms of the Senior Subordination Agreement, on the
tenth Business Day after the receipt by the Parent or any of its Subsidiaries of
the proceeds of insurance, condemnation award or other compensation (other than
business interruption insurance proceeds) in respect of any Casualty Event
affecting any property or assets of the Parent or any of its Subsidiaries, the
Borrowers shall prepay the Term Loan in an aggregate amount equal to 100% of the
Net Cash Proceeds from such Casualty Event, provided that the Borrowers shall
not be required to make any prepayment of the Term Loan under this Section
2.03(b)(vi) with respect to Net Cash Proceeds received by any Borrower or any of
its Subsidiaries from Casualty Events to the extent if, at the time proceeds of
insurance, condemnation award or other compensation (other than business
interruption insurance proceeds) in respect of such Casualty Event are received,
no Event of Default shall have occurred and be continuing, to the extent that,
on or prior to the date such Net Cash Proceeds would otherwise be required to be
so applied the Parent notifies the Administrative Agent that such Net Cash
Proceeds from such Casualty Event are to be reinvested in the repair,
restoration or replacement of the property affected by such Casualty Event or in
other assets used or usable in the business of the Borrowers and their
Subsidiaries within 180 days of the receipt of such proceeds, and if such Net
Cash Proceeds intended to be reinvested are not in fact reinvested then such
proceeds shall be due and payable and applied to the prepayment of the Term Loan
as provided in this clause (v) at the expiration of such 180-day period).

 

(vii)         Subject to the terms of the Senior Subordination Agreement, not
later than the fifth Business Day after the date on which the annual financial
statements are required to be delivered for any fiscal year (beginning with the
fiscal year ending June 30, 2015) pursuant to Section 6.01(a), if the Total
Leverage Ratio is greater than or equal to 2.00 to 1.00 for the Test Period
ending on the last day of such fiscal year, the Borrowers will prepay the Term
Loan hereunder in an aggregate amount equal to 75% (or if the Total Leverage
Ratio is less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00 for
the Test Period ending on the last day of such fiscal year, 50%) of the Excess
Cash Flow for such fiscal year (or, in the case of the prepayment under this
clause (vii) for the period ending on June 30, 2015, for the period of two
consecutive fiscal quarters ending on such date) minus the aggregate amount of
voluntary prepayments of the Term Loan.

 

(viii)        Subject in all events to the terms of the Senior Subordination
Agreement, (A) each prepayment of the Term Loan pursuant to this Section 2.03(b)
shall be applied

 

35

--------------------------------------------------------------------------------


 

to the Term Loan then outstanding (and applied pro rata to the remaining
installments thereof in inverse order of maturity), and (B) each such prepayment
shall be paid to the Lenders in accordance with their respective Pro Rata Shares
of such prepayment, and shall be accompanied by the payment of the Prepayment
Premium for the account of the Lenders; provided that, (1) solely in the case of
a prepayment pursuant to Section 2.03(b)(v), the Prepayment Premium with respect
to prepayments of the first $1 through $5,000,000 of the Term Loan with such
proceeds shall equal 0% of such prepayments up to $5,000,000, and any
prepayments greater than $5,000,000 made pursuant to Section 2.03(b)(v) shall be
subject to the otherwise applicable Prepayment Premium required hereunder, (2)
in the case of a prepayment pursuant to Section 2.03(b)(vii), no Prepayment
Premium shall be required, and (3) any prepayment of an Additional Tranche shall
not be subject to the Prepayment Premium.

 

(c)           The Parent shall notify the Administrative Agent in writing of any
mandatory prepayment of the Term Loan required to be made pursuant to Section
2.03(b)(iii) through (vii) at least two (2) Business Days prior to the required
date of such prepayment.  Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment.  The Administrative Agent will promptly notify each applicable
Lender of the contents of the Parent’s prepayment notice and of such Lender’s
Pro Rata Share or other applicable share of the prepayment.

 

(d)           Interest, Funding Losses, etc.  All prepayments under this Section
2.03 shall be accompanied by all accrued interest thereon.

 

Section 2.04.  [Reserved].

 

Section 2.05.  Repayment of the Term Loan.  Subject to the terms of the Senior
Subordination Agreement, the principal amount of the Term Loan, together with
interest accrued thereon, shall be due and payable on the Maturity Date or, if
earlier, on the date on which they are declared due and payable pursuant to the
terms of this Agreement.

 

Section 2.06.  Interest.

 

(a)           The Term Loan shall bear interest on the outstanding principal
amount thereof from the Closing Date at a rate per annum equal to the Applicable
Rate.  Said interest shall be payable to Agent for the benefit of each Lender
quarterly in arrears in immediately available funds on the first (1st) day of
each fiscal quarter beginning on January 1, 2015.

 

(b)           If any amount of principal of the Term Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at the
Default Rate to the fullest extent permitted by applicable Laws.

 

(i)            If any amount (other than principal or interest of the Term Loan)
payable by any Borrower under the Loan Documents is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Person to whom such
amount is owed, such amount shall

 

36

--------------------------------------------------------------------------------


 

thereafter bear interest at the Default Rate to the fullest extent permitted by
applicable Laws.

 

(ii)           While any Event of Default exists, upon the request of the
Required Lenders, the Borrowers shall pay interest on the principal amount of
all outstanding Obligations hereunder at the Default Rate to the fullest extent
permitted by applicable Laws.

 

(c)           Interest payments shall be payable to Agent for the benefit of
each Lender based on their Pro Rata Share.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief
Law.  Notwithstanding the foregoing, to the extent any such cash interest
payments are prohibited to be paid in cash when due pursuant to the terms of the
Senior Subordination Agreement, such interest shall continue to accrue and shall
bear interest at the same rate and in the same manner as the underlying
Obligations for which such interest was originally accrued and shall be payable
in full as of the date such payment ceases to be prohibited under the Senior
Subordination Agreement.

 

Section 2.07.  Fees.

 

(a)           The Borrowers shall pay to the Administrative Agent for the
ratable benefit of the Lenders an underwriting fee in an amount equal to 2% of
the aggregate Term Loan Commitment on the Closing Date.  The Borrowers shall pay
to the Administrative Agent for the ratable benefit of the Lenders funding such
Additional Tranche a fee equal to 2% of the Additional Tranche contemporaneously
with the funding of an Additional Tranche.

 

(b)           The Borrowers shall pay to the Administrative Agent such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

(c)           All fees shall be paid on the dates due, in immediately available
funds in Dollars, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders.  Once paid, none of the Fees shall be refundable
under any circumstances.

 

Section 2.08.  Computation of Interest and Fees.  All computations of interest
shall be made on the basis of a 360 day year and actual number of days elapsed. 
Interest shall accrue on the Term Loan from the day on which the Term Loan is
made until the day on which the Term Loan or any portion is repaid.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest or
demonstrable error.

 

Section 2.09.  Evidence of Indebtedness.

 

(a)           The Term Loan made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-l(c), as non-fiduciary agent
for the Borrowers, in each case in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender

 

37

--------------------------------------------------------------------------------


 

shall be prima facie evidence absent manifest or demonstrable error of the
amount of the Term Loan made by the Lenders to the Borrowers and the interest
and payments thereon.  Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest or demonstrable error.  Upon the request of any Lender made
through the Administrative Agent, the Borrowers shall execute and deliver to
such Lender (through the Administrative Agent) a Note payable to such Lender,
which shall evidence such Lender’s Term Loan in addition to such accounts or
records.

 

(b)           Entries made in good faith by the Administrative Agent in the
Register pursuant to Section 2.09(a), and by each Lender in its account or
accounts pursuant to Section 2.09(a), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrowers to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest or demonstrable error; provided that the failure
of the Administrative Agent or such Lender to make an entry, or any finding that
an entry is incorrect, in the Register or such account or accounts shall not
limit or otherwise affect the obligations of the Borrowers under this Agreement
and the other Loan Documents.

 

Section 2.10.  Payments Generally.

 

(a)           All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. 
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office for payment and in Same Day Funds not later than
2:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office.  All payments received by the Administrative Agent
shall in each case be deemed received on the Business Day so received (or, if
received after 2:00 p.m. New York, New York time, the succeeding Business Day)
and any applicable interest or fee shall continue to accrue, but in each case
will be credited to the account of the applicable Borrower on the following
Business Day.

 

(b)           If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

(c)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the

 

38

--------------------------------------------------------------------------------


 

Loan Documents do not specify the manner in which such funds are to be applied,
the Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lenders in accordance with such Lender’s Pro Rata
Share of such of the outstanding Term Loan or other Obligations then owing to
such Lender.

 

Section 2.11.  Sharing of Payments, etc.  If, other than as expressly provided
elsewhere herein, any Lender shall obtain payment in respect of any principal of
or interest on account of the Term Loan made by it (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Lender shall immediately (a) notify the Administrative Agent of such fact,
and (b) purchase from the other Lenders such participations in the Term Loan
made by them as shall be necessary to cause such purchasing Lender to share the
excess payment of principal of or interest on such Term Loan, pro rata with each
of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  For avoidance of doubt, the provisions of this paragraph
shall not be construed to apply to (A) any payment made by a Borrower pursuant
to and in accordance with the express terms of this Agreement as in effect from
time to time or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Term Loan to any assignee
or participant permitted hereunder.  The Borrowers agree that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
or demonstrable error) of participations purchased under this Section 2.11 and
will in each case notify the Lenders following any such purchases or
repayments.  Each Lender that purchases a participation pursuant to this Section
2.11 shall from and after such purchase have the right to give all notices,
requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

 

Section 2.12.  [Reserved].

 

Section 2.13.  [Reserved].

 

Section 2.14.  [Reserved].

 

Section 2.15.  [Reserved].

 

39

--------------------------------------------------------------------------------


 

Section 2.16.  Obligations of the Borrowers; Appointment of the Parent as Agent.

 

(a)           The Obligations of all Borrowers shall be joint and several in
nature.

 

(b)           Each Borrower hereby irrevocably appoints the Parent as its agent
for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of the Term
Loan made by the Lenders to any such Borrower hereunder.  Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by any Borrower acting
singly, shall be valid and effective if given or taken only by the Parent,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Parent in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Borrower.

 

ARTICLE III

 

Taxes, Increased Costs Protection and Illegality

 

Section 3.01.  Taxes.  For the purposes of this Section 3.01, the term
“applicable law” includes FATCA.

 

(a)           Except as required by applicable law, any and all payments by any
Loan Party to or for the account of any Agent or any Lender under the Loan
Documents shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities (including additions to
tax, penalties and interest) with respect thereto (“Taxes”).  If any applicable
law (as determined in the good faith discretion of an applicable withholding
agent) requires an applicable withholding agent to deduct any Taxes from or in
respect of any sum payable by a Loan Party under the Loan Documents to any Agent
or any Lender, (i) if such Tax is an Indemnified Tax, the sum payable by any
Loan Party shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01(a)), each of such Agent and such Lender receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the applicable withholding agent shall make such deductions, and (iii) the
applicable withholding agent shall pay the full amount deducted to the relevant
taxing authority.  Within thirty (30) days after the date of the payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
3.01 (or, if receipts or evidence are not available within thirty (30) days, as
soon as practicable thereafter), any Loan Party shall furnish to the
Administrative Agent the original or a facsimile copy of a receipt evidencing
payment thereof to the extent such a receipt has been made available to any Loan
Party (or other evidence of payment reasonably satisfactory to the
Administrative Agent).  If a Loan Party fails to pay any Indemnified Taxes when
due to the appropriate taxing authority or fails to remit to any Agent or any
Lender the required receipts or other required documentary evidence that has
been made available to any Loan Party, any Loan Party shall indemnify such Agent
and such Lender for any incremental Taxes that may become payable by such Agent
or such Lender arising out of such failure.

 

40

--------------------------------------------------------------------------------

 


 

(b)           Each Lender (including an Eligible Assignee to which a Lender
assigns its interest in accordance with Section 10.07) that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code (each a
“Foreign Lender”) agrees to complete and deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Foreign Lender (or
Eligible Assignee) becomes a party hereto and at the time or times prescribed by
applicable Law, two (2) accurate, complete and original signed copies of
whichever of the following is applicable:  (i) IRS Form W-8BEN certifying that
it is entitled to benefits under an income tax treaty to which the United States
is a party; (ii) IRS Form W-ECI certifying that the income receivable pursuant
to the Loan Documents is effectively connected with the conduct of a trade or
business in the United States; (iii) if the Foreign Lender is not (A) a bank
described in Section 881(c)(3)(A) of the Code, (B) a 10-percent shareholder
described in Section 871(h)(3)(B) of the Code, and (C) a controlled foreign
corporation related to any Borrower within the meaning of Section 881(c)(3)(C)
of the Code, a certificate to that effect in substantially the form attached
hereto as Exhibit E-1, E-2, E-3 or E-4, as applicable (a “Non-Bank Certificate”)
and an IRS Form W-8BEN, certifying that the Foreign Lender is not a United
States person; (iv) to the extent a Foreign Lender is not the beneficial owner
for U.S. federal income tax purposes, IRS Form W-8IMY (or any successor forms)
of the Foreign Lender, accompanied by, as and to the extent applicable, a Form
W-8BEN, Form W-ECI, Non-Bank Certificate, Form W-9 (or other successor forms)
and any other required supporting information from each beneficial owner (it
being understood that a Foreign Lender need not provide certificates or
supporting documentation from beneficial owners if such Foreign Lender is able
to establish, and does establish, to the reasonable satisfaction of the Parent
and the Administrative Agent that payments to such Foreign Lender are, to the
extent applicable, entitled to an exemption from or, if an exemption is not
available, a reduction in the rate of, U.S. federal withholding taxes without
providing such certificates or supporting documentation); or (v) any other form
prescribed by applicable requirements of U.S. federal income tax law as a basis
for claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Parent and the Administrative Agent
to determine the withholding or deduction required to be made.  Each Foreign
Lender agrees that if any form or certification it previously delivered pursuant
to this paragraph (b) expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

 

(c)           In addition, each such Foreign Lender shall, to the extent it is
legally entitled to do so, (i) promptly submit to the Parent and the
Administrative Agent two (2) accurate, complete and original signed copies of
such other or additional forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant taxing
authorities) as may then be applicable or available to secure an exemption from
or reduction in the rate of, or to determine the withholding or deduction
required to be made on account of, U.S. federal withholding tax (A) on or before
the date that such Foreign Lender’s most recently delivered form, certificate or
other evidence expires or becomes obsolete or inaccurate in any material respect
(or promptly notifies the Parent and Administrative Agent in writing of its
legal inability to do so), (B) after the occurrence of a change in the Foreign
Lender’s circumstances requiring a change in the most recent form, certificate
or evidence previously delivered by it to the Parent and the Administrative
Agent, and (C) from time to time thereafter if reasonably requested by a
Borrower or the Administrative Agent, and (ii) promptly notify the Parent and
the Administrative

 

41

--------------------------------------------------------------------------------


 

Agent of any change in the Foreign Lender’s circumstances which would modify or
render invalid any claimed exemption or reduction.

 

(d)           Each Lender that is a “United States person” (within the meaning
of Section 7701(a)(30) of the Code) (each a “U.S. Lender”) agrees to complete
and deliver to the Parent and the Administrative Agent two (2) original copies
of accurate, complete and signed IRS Form W-9 or successor form certifying that
such U.S. Lender is not subject to United States backup withholding tax (i) on
or prior to the Closing Date (or on or prior to the date it becomes a party to
this Agreement), (ii) on or before the date that such form expires or becomes
obsolete or inaccurate in any material respect (or promptly notifies the Parent
and Administrative Agent in writing of its legal inability to do so), (iii)
after the occurrence of a change in such U.S. Lender’s circumstances requiring a
change in the most recent form previously delivered by it to the Parent and the
Administrative Agent, and (iv) from time to time thereafter if reasonably
requested by the Parent or the Administrative Agent.

 

(e)           The Loan Parties agree to timely pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under the Loan Documents or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, the
Loan Documents (including additions to tax, penalties and interest related
thereto) (all such non-excluded taxes described in this Section 3.01(e) being
hereinafter referred to as “Other Taxes”).

 

(f)            If claims for any Indemnified Taxes are paid or payable by any
Agent or Lender with respect to any payment received by such Agent or Lender in
respect of the Loan Documents, such Agent or Lender may pay such Indemnified
Taxes and the Loan Parties will promptly jointly and severally indemnify and
hold harmless such Agent or Lender for the full amount of such Indemnified Taxes
(and any Indemnified Taxes imposed on amounts payable under this Section 3.01),
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted. 
Payments under this Section 3.01(f) shall be made within ten (10) days after the
date the Parent receives written demand for payment from such Agent or Lender. 
A certificate as to the amount of such payment or liability delivered to the
Parent by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(g)           Each Lender shall severally indemnify the Administrative Agent for
any and all Taxes (but, in the case of any Indemnified Taxes, only to the extent
that the Borrowers have not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Borrowers to
do so) attributable to such Lender or attributable to such Lender’s failure to
comply with Section 10.07(e) relating to the maintenance of a Participant
Register that are paid or payable by the Administrative Agent in connection with
the Loan Documents and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  The indemnity under this Section
3.01(g) shall be paid within ten (10) days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of taxes so
paid or payable by the Administrative Agent.  Such certificate shall be
conclusive of the

 

42

--------------------------------------------------------------------------------


 

amount so paid or payable absent manifest error.  Each Lender hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender under the Loan Documents or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

 

(h)           If a payment made to a Lender under the Loan Documents would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Parent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent or the
Administrative Agent as may be necessary for the Parent and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(i)            If any Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund in respect of any Taxes
as to which it has been indemnified by the Borrowers, or with respect to which
the Borrowers have paid additional amounts pursuant to this Section 3.01, it
shall promptly remit such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrowers under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrowers, upon the request of
the Administrative Agent or such Lender, agree to repay the amount paid over to
the Borrowers (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (i), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (i) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  The Administrative Agent or such
Lender, as the case may be, shall provide the Parent with a copy of any notice
of assessment or other evidence reasonably available of the requirement to repay
such refund received from the relevant Governmental Authority (provided that
such Lender or the Administrative Agent may delete any information therein that
such Lender or the Administrative Agent deems confidential in its sole
discretion).  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrowers or any other Person.

 

43

--------------------------------------------------------------------------------


 

(j)            The agreements in this Section 3.01 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of this Agreement and the payment
of the Term Loan and all other amounts payable hereunder.

 

Section 3.02.  [Reserved].

 

Section 3.03.  [Reserved].

 

Section 3.04.  Increased Cost and Reduced Return; Capital Adequacy.

 

(a)           Increased Costs Generally.  If any Change in Law shall impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender, and the
result of any of the foregoing shall be to increase the cost to such Lender, or
to reduce the amount of any sum received or receivable by such Lender (whether
of principal, interest or any other amount) then from time to time upon written
demand of such Lender setting forth in reasonable detail the charge and the
calculation of such additional costs or reduction suffered (with a copy of such
demand to the Administrative Agent), the Borrowers will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Term Loan made by it to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time upon demand of such Lender setting forth in reasonable
detail the charge and the calculation of such reduced rate of return (with a
copy of such demand to the Administrative Agent), the Borrowers will pay to such
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth, in reasonable detail, the calculation of the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section 3.04 and delivered to the
Borrowers shall be conclusive absent manifest or demonstrable error.  The
Borrowers shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within fifteen (15) days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section 3.04 for any
increased costs incurred or reductions suffered more than one hundred and eighty
(180)

 

44

--------------------------------------------------------------------------------


 

days prior to the date that such Lender notifies the Borrowers of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

Section 3.05.  [Reserved].

 

Section 3.06.  Matters Applicable to All Requests for Compensation.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Term Loan hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender in any material economic, legal or
regulatory respect.

 

(b)           [Reserved].

 

Section 3.07.  Replacement of Lenders under Certain Circumstances.  If (i) the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or (ii) any Lender is a Non-Consenting Lender (as defined below), then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.07), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to
one or more Eligible Assignees that shall assume such obligations (any of which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)           the Administrative Agent shall have received the assignment fee
specified in Section 10.07(b)(iv), if any;

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loan, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

 

(c)           such Lender being replaced pursuant to this Section 3.07 shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Term Loan, and (ii) deliver any Notes evidencing such
Term Loan to the Borrowers or Administrative Agent (or a lost or destroyed note
indemnity in lieu thereof); provided that the

 

45

--------------------------------------------------------------------------------


 

failure of any such Lender to execute an Assignment and Assumption or deliver
such Notes shall not render such sale and purchase (and the corresponding
assignment) invalid and such assignment shall be recorded in the Register and
the Notes shall be deemed to be canceled upon such failure;

 

(d)           the Eligible Assignee shall become a Lender hereunder (if not
already a Lender hereunder) and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Term Loan, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender;

 

(e)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(f)            such assignment does not conflict with applicable Laws.

 

In the event that (i) a Borrower or the Administrative Agent has requested that
the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to the Term Loan
and (iii) the Required Lenders have agreed to such consent, waiver or amendment,
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender”.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

Section 3.08.  Survival.  All of the Borrowers’ obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder and resignation of the Administrative Agent.

 

ARTICLE IV

 

Conditions Precedent to the Term Loan

 

Section 4.01.  Conditions to the Term Loan.  The obligation of each Lender to
fund the Term Loan hereunder on the Closing Date is subject to satisfaction of
the following conditions precedent, except as otherwise agreed among the Parent
and the Administrative Agent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

 

(i)            executed counterparts of this Agreement;

 

46

--------------------------------------------------------------------------------


 

(ii)           a Note executed by each Borrower in favor of each Lender that has
requested a Note at least one (1) Business Day in advance of the Closing Date;

 

(iii)          subject to Section 6.17, each Loan Document required to be
delivered hereunder on the Closing Date, duly executed by each Loan Party
thereto;

 

(iv)          a duly executed Perfection Certificate with respect to all Loan
Parties;

 

(v)           such certificates of good standing from the applicable secretary
of state of the state of organization of each Loan Party, certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of each such Person as the Administrative Agent may
reasonably require attaching and certifying to the Organization Documents of
each such Person and evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Person
is a party or is to be a party on the Closing Date;

 

(vi)          evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary to satisfy the Guarantee
Requirement shall have been taken, completed or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent, in each case except
for actions required to be taken under Section 6.17;

 

(vii)         legal opinions of Wuersch & Gering LLP, counsel to the Loan
Parties, and such local counsel as the Administrative Agent may reasonably
require, each in form and substance reasonably satisfactory to the
Administrative Agent, dated the Closing Date, and addressed to the
Administrative Agent and the Lenders;

 

(viii)        a solvency certificate from the chief financial officer of the
Parent (after giving effect to the Transaction) substantially in the form
attached hereto as Exhibit G;

 

(ix)          evidence that all insurance required to be maintained pursuant to
the Loan Documents has been obtained and is in effect and all premiums thereon
paid;

 

(x)           the Senior Subordination Agreement, duly authorized, executed and
delivered by the Administrative Agent and the Senior Administrative Agent, and
acknowledged by the Loan Parties; and

 

(xi)          fully executed copies of each of the Senior Documents.

 

(b)           All fees and expenses required to be paid hereunder (to the extent
invoiced prior to the Closing Date) shall have been paid in full in cash (or
arrangements satisfactory to the Administrative Agent shall have been made for
payment of such amounts immediately upon the making of the initial Term Loan
hereunder).

 

(c)           The Administrative Agent shall have received all closing
certificates, corporate documents, evidence of authorization, forms and
information required by the SBA, including without limitation SBA Forms 480, 652
and 1031, Part A and other agreements, instruments and

 

47

--------------------------------------------------------------------------------


 

documents in respect of any aspect or consequence of the Transaction as the
Administrative Agent may reasonably request, all of which shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 

(d)           The Administrative Agent shall have received true and correct
copies of recent Lien, tax and judgment search in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties and such
Lien searches shall reveal no Liens (including any liens relating to any
supplier contracts) other than Permitted Liens.

 

(e)           Immediately after giving effect to the Transaction and
substantially simultaneously with the making of the Term Loan on the Closing
Date, the outstanding Senior Indebtedness under or in respect of the Senior
Documents shall have been reduced to an aggregate amount not to exceed [$   
,000,000](1).

 

(f)            [Reserved].

 

(g)           The Administrative Agent shall have received the Annual Financial
Statements and the Quarterly Financial Statements.

 

(h)           The Administrative Agent shall have received the Pro Forma
Financial Statements, together with a statement of sources and uses for the
Transaction.

 

(i)            The Administrative Agent shall have received at least two (2)
Business Days prior to the Closing Date all documentation and other information
reasonably requested in writing by it reasonably in advance of such date in
order to allow the Administrative Agent and the Lenders to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

 

(j)            The Administrative Agent shall be reasonably satisfied with the
results of its due diligence, including the results of real estate and equipment
appraisals and any environmental due diligence reasonably requested by the
Administrative Agent.

 

(k)           Since September 30, 2014, there shall not have occurred a Material
Adverse Effect.

 

(l)            The Administrative Agent shall have received a certificate of a
Responsible Officer of the Parent that, on the Closing Date, the Parent has
heretofore delivered to the Administrative Agent true and complete copies of all
Material Contracts (including all amendments thereto) and that all such Material
Contracts are in full force and effect and no material breach or default exists
thereunder (which shall include, without limitation, any breach or default which
could reasonably be expected to result in a termination of such Material
Contract).

 

(m)          There shall not exist any claim, action, suit, investigation,
insolvency, injunction, litigation or proceeding (including, without limitation,
member or derivative litigation) which is

 

--------------------------------------------------------------------------------

(1) Amount to be confirmed by Citizens

 

48

--------------------------------------------------------------------------------


 

pending or threatened in any court or before any arbitrator or governmental
authority which relates to the transactions contemplated hereby or which, in the
opinion of the Administrative Agent, has any reasonable likelihood of having a
Material Adverse Effect.

 

(n)           All governmental and third party approvals and licenses (including
any necessary equityholder approvals and approvals of the holders of any
Indebtedness) necessary or, in the reasonable discretion of the Administrative
Agent, advisable in connection with the Transaction and the continuing
operations of the Borrowers and their Subsidiaries shall have been obtained and
be in full force and effect and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent
Governmental Authority that would restrain, prevent or otherwise impose adverse
conditions on the Transaction, and a certificate of the Parent’s Responsible
Officer either (i) attaching copies of all such or any part thereof consents,
licenses and approvals required in connection with the execution, delivery and
performance by the Borrowers and the validity against the Borrowers of each Loan
Document to which it is a party, and such consents, licenses and approvals shall
be in full force and effect, or (ii) stating that no such consents, licenses or
approvals are so required.

 

(o)           The Administrative Agent shall have received a certificate from a
Responsible Officer of the Parent confirming the accuracy of the representations
and warranties in the Loan Documents in all material respects and the absence of
any Default or Event of Default on the Closing Date.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

ARTICLE V

 

Representations and Warranties

 

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:

 

Section 5.01.  Existence, Qualification and Power; Compliance with Laws and
Business.  Each Loan Party (a) is a Person duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization (to the extent such concept exists in such
jurisdiction), (b) has all corporate or other organizational power and authority
to (i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and to
consummate the Transaction, (c) is duly qualified and in good standing (to the
extent such concept exists) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all applicable Laws,
orders, writs, injunctions and orders and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case referred to in

 

49

--------------------------------------------------------------------------------


 

clause (c), (d) or (e), to the extent that failure to do so would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

Section 5.02.  Authorization; No Contravention.  (a) The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction on the Closing Date, have been
duly authorized by all necessary corporate or other organizational action, and
(b) neither the execution, delivery and performance by each Loan Party of each
Loan Document to which any Loan Party is a party nor the consummation of the
Transaction will (i) contravene the terms of any of any Loan Party’s
Organization Documents, (ii) violate or result in a default or require any
consent or approval under (x) any Contractual Obligation or other document
binding upon any Loan Party or its property or to which any Loan Party or its
property is subject, or give rise to a right thereunder to require any payment
to be made by any Loan Party, except for violations, defaults or the creation of
such rights that could not reasonably be expected to result in a Material
Adverse Effect or (y) any Organization Document, (iii) result in any breach or
contravention of, or the creation of any Lien upon any of the property or assets
of any Loan Party (other than as permitted by Section 7.01) under (A) any
Contractual Obligation to which any Loan Party is a party or affecting any Loan
Party or the properties of such Person or (B) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which any Loan
Party or its property is subject; or (iv) violate any applicable Law, except
with respect to any breach, contravention or violation (but not creation of
Liens) referred to in clauses (ii) and (iii) , to the extent that such breach,
contravention or violation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.03.  Governmental Authorization.  No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, or for the consummation on the
Closing Date of the Transaction, except for (i) the approvals, consents,
exemptions, authorizations, actions, notices and filings that have been duly
obtained, taken, given or made and are in full force and effect and (ii) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 5.04.  Binding Effect.  This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto.  This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of any Loan Party, enforceable against any Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity and principles
of good faith and fair dealing.

 

Section 5.05.  Material Contracts.

 

(a)           The Borrowers have provided the Administrative Agent complete
copies of all Material Contracts which exist on the Closing Date.  Each Material
Contract existing on the Closing Date is listed on Schedule 5.05(a).

 

50

--------------------------------------------------------------------------------

 


 

(b)           Each Material Contract has been duly authorized, executed and
delivered by each Loan Party thereto, is in full force and effect and is binding
upon and enforceable against each Loan Party thereto and, to the Borrowers’
knowledge, all other parties thereto in accordance with its terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity and principles of good faith and fair dealing.

 

(c)           No Borrower is in breach or default of any Material Contract in
any material respect (which shall include, without limitation, any breach which
could reasonably be expected to result in a termination of such Material
Contract) and, to the knowledge of the Borrowers’, no other party to a Material
Contract is in breach or default in any material respect thereunder.

 

Section 5.06.  Financial Statements; No Material Adverse Effect; No Default.

 

(a)           (i)            The Annual Financial Statements and the Quarterly
Financial Statements fairly present in all material respects the financial
condition the of the Parent and its Subsidiaries, as of the dates thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the periods covered thereby, (A) except as
otherwise expressly noted therein and (B) subject, in the case of the Quarterly
Financial Statements, to changes resulting from normal year-end adjustments and
the absence of footnotes.

 

(ii)           The unaudited pro forma consolidated balance sheet of the
Borrowers and their Subsidiaries as of the last day of the most recently
completed quarterly period ended at least thirty (30) days prior to the Closing
Date (but not more than forty-five (45) days prior to the Closing Date),
prepared after giving effect to the Transaction as if the Transaction had
occurred as of such date (including the notes thereto) (the “Pro Forma Balance
Sheet”) and the unaudited pro forma consolidated statement of income of the
Borrowers and their Subsidiaries for the 12-month period ended on such date,
prepared after giving effect to the Transaction as if the Transaction had
occurred at the beginning of such period (together with the Pro Forma Balance
Sheet, the “Pro Forma Financial Statements”), copies of which have heretofore
been furnished to the Administrative Agent, have been prepared based on the
Annual Financial Statements and the Quarterly Financial Statements and have been
prepared in good faith, based on assumptions believed by the Borrowers to be
reasonable at the time made, it being understood that projections as to future
events are not to be viewed as facts, are subject to certain inherent
uncertainties, and results may vary materially from such forecasts.

 

(b)           Since September 30, 2014, there has been no event or circumstance
that, either individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect.

 

(c)           The forecasts of consolidated balance sheets, income statements
and cash flow statements of the Borrower and its Subsidiaries for each fiscal
year ending after the Closing Date until the fifth anniversary of the Closing
Date, copies of which have been furnished to the Administrative Agent prior to
the Closing Date, and all the Projections delivered pursuant to Section 6.01
have been prepared in good faith on the basis of the assumptions believed to be
reasonable at the time made, it being understood that projections as to future
events are not to be

 

51

--------------------------------------------------------------------------------


 

viewed as facts, are subject to certain inherent uncertainties and actual
results may vary materially from such forecasts.

 

(d)           No Default or Event of Default has occurred and is continuing.

 

Section 5.07.  Litigation.  There are no actions, suits, investigations,
proceedings, claims or disputes pending or, to the knowledge of the Parent,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Parent or any of its Subsidiaries that would
reasonably be expected to have a Material Adverse Effect.

 

Section 5.08.  Labor Matters.  Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect:  (a) there
are no strikes or other labor disputes against the Parent or any of its
Subsidiaries pending or, to the knowledge of the Parent, threatened; (b) hours
worked by and payment made to employees of each of the Parent or its
Subsidiaries have not been in material violation of the Fair Labor Standards Act
or any other applicable Laws dealing with wage and hour matters; (c) there
exists no worker’s compensation liability, experience or other matter; (d) to
the knowledge of the Parent, after due inquiry, there is no threatened or
pending liability against any Borrower or any of its Subsidiaries pursuant to
the Worker Adjustment Retraining and Notification Act of 1988 (“WARN”), or any
similar state or local law; (e) there is no employment-related charge,
complaint, grievance, investigation, unfair labor practice claim, or inquiry of
any kind, pending against the Parent or any of its Subsidiaries; and (f) to the
knowledge of the Parent, after due inquiry, no employee or agent of the Parent
or any of its Subsidiaries has committed any act or omission giving rise to
liability for any violation identified in subsection (d) and (e) above.

 

Section 5.09.  Ownership of Property; Liens.  Each Loan Party and each of its
Subsidiaries has marketable title in fee simple to, or valid leasehold interests
in, or easements or other limited property interests in, all real property owned
or used by it free and clear of all Liens except for Liens permitted by
Section 7.01 and except where the failure to have such title or other interest
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 5.10.  Environmental Matters.

 

(a)           Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (i) each Loan Party and each of
its Subsidiaries is in compliance with all applicable Environmental Laws in
those jurisdictions in which each Loan Party and each of its Subsidiaries, as
the case may be, is currently doing business (including having obtained all
Environmental Permits) and (ii) none of the Loan Parties or any of their
respective Subsidiaries has become subject to any pending, or to the knowledge
of the Parent, threatened Environmental Claim or any other Environmental
Liability.

 

(b)           None of the Loan Parties or any of their respective Subsidiaries
has treated, stored, transported or disposed of Hazardous Materials at or from
any currently or formerly operated real estate or facility relating to its
business in a manner that would reasonably be expected to have a Material
Adverse Effect.

 

52

--------------------------------------------------------------------------------


 

(c)           Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect:  (i) no proceeding against any
Loan Party or any of their Subsidiaries is pending, no notice, notification,
demand, request for information, citation, summons or order has been received by
any Loan Party or any of their Subsidiaries, no complaint has been filed against
any Loan Party or any of their Subsidiaries, no penalty has been assessed
against any Loan Party or any of their Subsidiaries, and to the knowledge of the
Parent, no investigation or review involving any Loan Party or any of their
Subsidiaries is pending and, to the Parent’s knowledge, none of the foregoing is
threatened by any Governmental Authority or other Person against any Loan Party
or any of their Subsidiaries:  (A) with respect to any violation or alleged
violation of any Environmental Law in connection with the property, operations
or conduct of business of the Loan Parties; (B) with respect to any failure or
alleged failure under any Governmental Approval relating to Hazardous Materials
or relating to compliance with any Environmental Law required in connection with
the property, operations or conduct of the business of the Borrowers and their
Subsidiaries; or (C) with respect to any presence, generation, treatment,
storage, discharge, recycling, transportation or disposal or release, of any
Hazardous Materials generated by the operations of business, or located on,
under or at any property of, the Borrowers; (ii) to the Borrowers’ knowledge:
(A) Hazardous Materials are not migrating from any property now or previously
owned by any Borrower or leased by any Borrower, in either case in such
quantities or conditions so as to require removal or other response or remedial
action by any Loan Party or any of their Subsidiaries which has not yet been
taken, or give rise to liability of any Loan Party or any of their Subsidiaries
under any applicable Environmental Law; and (B) none of such properties has been
used by any Borrower, or to the Borrowers’ knowledge any other Person, as a dump
site or as a treatment, disposal or storage site (whether permanent or
temporary) for any Hazardous Materials; and (iii) to the Borrowers’ knowledge
there are no underground storage tanks which have been used by any Loan Party or
any of their Subsidiaries to store or contain any Hazardous Materials, active or
abandoned, at any property now or previously owned or leased by any Borrower;
and

 

(d)           Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, no Borrower nor any business
conducted by a Borrower has transported or arranged for the transportation
and/or disposal (directly or indirectly) of any Hazardous Materials to or at any
location which is listed or, to the Borrowers’ knowledge, proposed for listing
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, or any comparable successor federal statute (“CERCLA”), the
Comprehensive Environment Response, Compensation and Liability System
(“CERCLIS”) or any similar state list or is a site that is the subject of
federal, state or local enforcement action or, to the Borrowers’ knowledge,
investigation under Environmental Laws concerning environmental conditions, nor
is any property now or previously owned or leased by any Borrower listed or, to
the Borrowers’ knowledge, proposed for listing on any such list.

 

Section 5.11.  Solvency.  The Parent and its Subsidiaries on a consolidated
basis are Solvent.

 

Section 5.12.  Taxes.  Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Parent and its Subsidiaries have timely filed all Federal and other Tax returns
required to be filed, and have timely paid all Federal and other Taxes,
assessments, fees and other governmental charges, in each case, in the

 

53

--------------------------------------------------------------------------------


 

nature of a Tax (including satisfying its withholding Tax obligations) levied or
imposed on their properties, income or assets or otherwise due and payable,
except those which are being contested in good faith by appropriate actions
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.  No Tax Lien has been filed, and, to the knowledge of the
Parent no written claim is being asserted, with respect to any such Tax,
assessment, fee or other governmental charge, in each case, in the nature of a
Tax, which is not being contested in accordance with the terms of this
Agreement.  Neither Parent nor any Subsidiary thereof is party to any tax
sharing agreement.

 

Section 5.13.  ERISA Compliance.

 

(a)           Except as set forth in Schedule 5.13(a) or as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance with the applicable provisions of
ERISA, the Code and other federal or state Laws.

 

(b)           (i) No ERISA Event has occurred within the five-year period prior
to the date on which this representation is made or deemed made or to the
knowledge of any Loan Party is reasonably expected to occur; (ii) no Pension
Plan has failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Pension
Plan; (iii) none of the Loan Parties or any of their respective ERISA Affiliates
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; (iv) none of the Loan Parties or any of their
respective ERISA Affiliates has engaged in a transaction that is subject to
Sections 4069 or 4212(c) of ERISA; and (v) neither any Loan Party nor any ERISA
Affiliate has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization (within the meaning of ERISA), insolvent
(within the meaning of Section 4245 of ERISA) or has been determined to be in
“endangered” or critical status (within the meaning of Section 432 of the Code
or Section 305 of ERISA) and no such Multiemployer Plan is expected to be in
reorganization, insolvent or endangered or critical status, except, with respect
to each of the foregoing clauses of this Section 5.11(b), as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

Section 5.14.  Subsidiaries.  As of the Closing Date, no Loan Party has any
Subsidiaries other than those specifically disclosed in Schedule 5.14, and all
of the outstanding Equity Interests in the Parent have been validly issued and
are fully paid and (if applicable) nonassessable, and all Equity Interests owned
by any Loan Party are owned free and clear of all security interests of any
Person (other than the Senior Administrative Agent).  As of the Closing Date,
Schedule 5.14 sets forth the name and jurisdiction of each Subsidiary, and
(b) sets forth the ownership of the Parent and any other Subsidiary in each
Subsidiary, including the percentage of such ownership.

 

Section 5.15.  Margin Regulations; Investment Company Act.  No Loan Party is
engaged nor will it engage, principally or as one of its important activities,
in the business of purchasing or carrying Margin Stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of the Term Loan will be
used for any purpose that violates Regulation T, U or X issued by the FRB. No
Loan

 

54

--------------------------------------------------------------------------------


 

Party is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

Section 5.16.  Disclosure.  None of the information and data furnished in
writing by or on behalf of any Loan Party to any Agent or any Lender on or
before the Closing Date in connection with the transactions contemplated hereby
and the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole contains any material misstatement of fact or omits to state
any material fact necessary to make such information and data (taken as a
whole), in the light of the circumstances under which it was delivered, not
materially misleading; it being understood that for purposes of this
Section 5.16, such information and data shall not include projections and pro
forma financial information or information of a general economic or general
industry nature.

 

Section 5.17.  [Reserved].

 

Section 5.18.  Intellectual Property; Licenses. etc.  The Parent and its
Subsidiaries have good and marketable title to, or a valid license or (to the
knowledge of the Parent) right to use, all patents, patent rights, trademarks,
servicemarks, trade names, copyrights, technology, software, know-how database
rights, rights of privacy and publicity, licenses and other intellectual
property rights (collectively, “Intellectual Property”) that are necessary for
the operation of their respective businesses as currently conducted, except
where the failure to have any such rights, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect. 
To the knowledge of the Parent, the operation of the respective businesses of
the Parent or any of its Subsidiaries as currently conducted does not infringe
upon, misuse, misappropriate or violate any rights held by any Person except for
such infringements, misuses, misappropriations or violations individually or in
the aggregate, that would not reasonably be expected to have a Material Adverse
Effect.  No claim or litigation regarding any Intellectual Property is pending
or, to the knowledge of the Parent, threatened against any Loan Party or
Subsidiary, that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

Section 5.19.  Insurance.  The Parent and its Subsidiaries and all of their
property are insured with insurance companies and in amounts that satisfy the
requirements of Section 6.07.  All such insurance is in full force and effect,
all premiums are paid current and no notices of termination for any required
policy has been received by any Loan Party.

 

Section 5.20.  Compliance with Laws.

 

(a)           Each Loan Party and each Subsidiary thereof is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted (and each such instance as of the Closing Date is set forth on
Schedule 5.20(a)) or (b) the failure to comply therewith, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

55

--------------------------------------------------------------------------------


 

(b)           To the knowledge of the Parent, with respect to the business of
the Parent and its Subsidiaries there are no pending appeals, adjustments,
audits, inquiries, investigations, proceedings, or notices of intent to audit or
investigate by any Governmental Authority or third-party payer against any
Borrower, any of their Subsidiaries or any of the Borrower’s or its
Subsidiaries’ directors, members, employees, officers or managers, its agents or
independent contractors.

 

Section 5.21.  Use of Proceeds.  The proceeds of the Term Loan shall be used,
either directly or indirectly, (i) to repay, on a pro rata basis, a portion of
the “Term Loan” and “Delayed Draw Term Loan” constituting outstanding Senior
Indebtedness, (ii) to pay transaction fees and expenses in connection with the
Transaction and (iii) for working capital and general corporate purposes of the
Borrowers and their respective Subsidiaries from time to time permitted under
this Agreement.

 

Section 5.22.  USA PATRIOT Act.  To the extent applicable, each of the Parent
and its Subsidiaries is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, and each of the foreign assets control regulations
of the United States Treasury Department (31 CFR Subtitle B, Chapter V) and any
other enabling legislation or executive order relating thereto and (ii) the USA
PATRIOT Act.  No part of the proceeds of the Term Loan will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.

 

Section 5.23.  Anti-Terrorism.  No Loan Party, nor any Affiliate thereof nor any
present stockholder thereof appears on any list of “Specially Designated
Nationals” or known or suspected terrorists that has been generated by OFAC, nor
is any Loan Party, Affiliate or stockholder thereof a citizen or resident of any
country that is subject to embargo or trade sanctions enforced by OFAC, or
otherwise is a Person (i) whose property or interest in property is blocked or
subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) who engages in any dealings or transactions prohibited by
Section 2 of such executive order, or, to its knowledge, is otherwise associated
with any such person in any manner violative of Section 2, or (iii) subject to
the limitations or prohibitions under any other OFAC regulation or executive
order.

 

Section 5.24.  Anti-Corruption Laws and Sanctions.  The Parent and its
Subsidiaries have implemented and maintains in effect policies and procedures
designed to effect compliance in all material respects by the Parent, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and to the knowledge of the
Parent, the Parent, its Subsidiaries and their respective officers, employees,
directors and agents, in each case, when acting on behalf of the Parent or any
Subsidiary, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.  None of (a) the Parent or any Subsidiary or (b) to
the knowledge of the Parent, any of their respective directors, officers or
employees, or any agent of the Parent or any Subsidiary that acts in any
capacity on behalf of the Parent or any Subsidiary in connection with or
benefits from the credit facility established hereby, is a Sanctioned Person. 
The Term Loan or use of the proceeds

 

56

--------------------------------------------------------------------------------


 

thereof by the Parent or any Subsidiary will not, to the knowledge of the
Parent, result in a violation in any material respect of Anti-Corruption Laws or
applicable Sanctions by any party hereto.

 

ARTICLE VI

 

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder or the Term Loan or
other Obligation hereunder (other than contingent indemnification obligations as
to which no claim has been asserted) shall remain unpaid or unsatisfied, the
Borrowers and the Parent shall, and shall cause each of the Subsidiaries of the
Parent to:

 

Section 6.01.  Financial Statements.  Deliver to the Administrative Agent for
prompt further distribution to each Lender each of the following and shall take
the following actions:

 

(a)           (i) as soon as available, but in any event within one hundred
twenty (120) days after the end of each fiscal year of the Parent and its
Subsidiaries, a copy of the consolidated and consolidating balance sheet of the
Parent and its Subsidiaries as of the end of such fiscal year and the related
consolidated and consolidating statements of income, retained earnings or
stockholders’ capital and cash flows of the Parent and its Subsidiaries for such
fiscal year, together with related notes thereto and management’s discussion and
analysis describing results of operations, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accounting firm reasonably
satisfactory to the Administrative Agent (it being agreed that Hein & Associates
LLP is satisfactory to the Administrative Agent), which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going concern” or like qualification or exception (except
for such a qualification or exception arising solely from the current scheduled
maturity of the Term Loan) or any qualification or exception as to the scope of
such audit and (ii) (if and when available) copies of all management letters
prepared by such accountants;

 

(b)           as soon as available, but in any event within fifty (50) days
after the end of each of the first three (3) fiscal quarters of the Parent and
its Subsidiaries, the consolidated and consolidating unaudited balance sheet of
the Parent and its Subsidiaries as of the end of such fiscal quarter and the
consolidated and consolidating unaudited statements of income and retained
earnings (or stockholders’ capital) and cash flows of the Parent  and its
Subsidiaries for such fiscal quarter and for the portion of the fiscal year then
ended, setting forth in each case in comparative form the current Projections
and cumulative figures for the previous period (previous comparable fiscal
quarter and previous comparable fiscal year to date) together with a report on
the Parent’s operating statistics in a form reasonably satisfactory to the
Administrative Agent, all in reasonable detail and certified by a Responsible
Officer of the Parent as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Parent and its
Subsidiaries in accordance with GAAP, (subject to normal year-end adjustments
and the absence of footnotes), together with management’s discussion and
analysis describing results of operations;

 

57

--------------------------------------------------------------------------------


 

(c)           as soon as available, but in any event within thirty (30) days
after the end of each calendar month of the Parent and its Subsidiaries, the
consolidated and consolidating unaudited balance sheet of the Parent and its
Subsidiaries as of the end of such month and the consolidated and consolidating
unaudited statements of income and retained earnings (or stockholders’ capital)
and cash flows of the Parent  and its Subsidiaries for such month and for the
portion of the fiscal year then ended, setting forth in each case in comparative
form the current Projections and cumulative figures for the previous month
(previous comparable month and previous comparable fiscal year to date) together
with a report on the Parent’s operating statistics in a form reasonably
satisfactory to the Administrative Agent, all in reasonable detail and certified
by a Responsible Officer of the Parent as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Parent and its Subsidiaries in accordance with GAAP, (subject to normal year-end
adjustments and the absence of footnotes);

 

(d)           within thirty (30) days after the beginning of each fiscal year, a
reasonably detailed monthly consolidated budget of the Parent and its
Subsidiaries for such fiscal year (including forecasted balance sheets,
statements of income and loss and cash flows and setting forth the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such Projections, it
being understood that projections as to future events are not to be viewed as
facts, are subject to certain inherent uncertainties, that actual results may
vary from such Projections and that such variations may be material; and

 

(e)           at a time mutually agreed with the Administrative Agent that is
reasonably promptly after the delivery of the information required pursuant to
clause (a) above, participate in a conference call for Lenders to discuss the
financial condition and results of operations of the Parent and its Subsidiaries
for the most recently-ended fiscal year for which financial statements have been
delivered.

 

All financial statements required to be delivered pursuant to Sections
6.01(a) and 6.01(b) shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein (except
for changes approved by the Administrative Agent or required by the independent
certified public accountants certifying such statements and disclosed therein).

 

Section 6.02.  Certificates; Other Information.  Deliver to the Administrative
Agent for prompt further distribution to each Lender:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Parent;

 

(b)           promptly after the filing thereof, the “Annual Returns” (Form 5500
series) and attachments filed annually with the Internal Revenue Service with
respect to each Single Employer Plan, if any, of the Loan Parties;

 

58

--------------------------------------------------------------------------------


 

(c)           with respect to any Single Employer Plan adopted or amended by the
Parent on or after the Closing Date, any determination letters received from the
Internal Revenue Service with respect to the qualification of such Single
Employer Plan, as initially adopted or amended under Section 401(a) of the Code

 

(d)           promptly, such additional information regarding the business,
legal, financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent may
from time to time on its own behalf or on behalf of any Lender reasonably
request;

 

(e)           promptly, and in any event with five (5) Business Days after the
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and

 

(f)            promptly, and in any event within five (5) Business Days of
receipt thereof, provide Administrative Agent with (a) true and complete copies
of other material documents delivered or received by any Loan Party or any
Subsidiary pursuant to the terms of the Senior Documents, and all notices
(including default notices but excluding notices of borrowing and notices of
conversion/continuation), amendments and forbearances relating to the loans made
pursuant to the Senior Documents, including, without limitation, (i) copies of
all notices relating to proposed amendments, consents, waivers and other
modifications to the Senior Documents, (ii) details of any defaults or events of
default under the Senior Credit Agreement, and (iii) copies of all notices
relating to defaults and events of default under the Senior Documents.

 

Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Parent posts such documents, or provides
a link thereto on the Parent’s website on the Internet at the website address
listed on Schedule 10.02, or (ii) on which such documents are posted on the
Parent’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (A) upon written request by the Administrative Agent,
the Parent shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (B) the Parent
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.

 

The Parent hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who  do not wish to receive material non-public

 

59

--------------------------------------------------------------------------------


 

information with respect to the Parent or its Subsidiaries, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.  The
Parent hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum; shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Parent and the Borrowers shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or their
securities for purposes of United States Federal and state securities laws
provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information”.

 

Section 6.03.  Notices.  Promptly after a Responsible Officer obtains knowledge
thereof, give written notice to the Administrative Agent for prompt further
distribution to the Lenders:

 

(a)           of the occurrence of any Default or Event of Default;

 

(b)           of (i) any substantial dispute, litigation, investigation of which
any Loan Party or any Subsidiary has knowledge or proceeding between any Loan
Party or any Subsidiary and any arbitrator or Governmental Authority, (ii) the
filing or commencement of, or any material development in, any litigation or
proceeding affecting any Loan Party or any Subsidiary, including pursuant to any
applicable Environmental Laws or in respect of Intellectual Property or rights
with respect thereto, in which the amount in controversy is alleged to be
$500,000 or more or in which injunctive or similar relief is sought, or
(iii) any noncompliance by any Loan Party or any of its Subsidiaries with, or
liability under, any Environmental Law, Environmental Permit or other permit
except, in the case of clause (iii) only, as would not be expected, individually
or in the aggregate, to result in a Material Adverse Effect;

 

(c)           of the following events, as soon as possible and in any event
within thirty (30) days after any Loan Party knows or has reason to know
thereof:  (i) the occurrence or imminent occurrence of any Reportable Event with
respect to any Plan, (ii) the institution of proceedings or the taking or
imminent taking of any other action by PBGC, the Parent or any Subsidiary to
terminate, withdraw or partially withdraw from any Plan, or (iii) the
reorganization or insolvency of any Multiemployer Plan, and, in addition to such
notice, deliver to the Administrative Agent whichever of the following may be
applicable:  (A) a certificate of a Responsible Officer of the Parent setting
forth details as to such Reportable Event and the action that the such Borrower
proposes to take with respect thereto, together with a copy of any notice of
such Reportable Event that may be required to be filed with PBGC, or (B) any
notice delivered by PBGC evidencing its intent to institute such proceedings or
any notice to PBGC that such Plan is to be terminated, or (C) any notice of the
reorganization or insolvency of a Multiemployer Plan received by the Parent or
any Subsidiary;

 

60

--------------------------------------------------------------------------------

 


 

(d)           of any loss or damage to the real property and/or personal
property of the Loan Parties in excess of $750,000;

 

(e)           of any litigation, investigation or proceeding affecting the
Parent or any of its Subsidiaries which if adversely determined could reasonably
be expected to have a Material Adverse Effect;

 

(f)            of each Material Contract, or material modification, amendment or
renewal of any Material Contract entered into by the Parent or any Subsidiary
promptly upon the execution and delivery thereof (together with a copy of such
Material Contract or such modification, amendment or renewal);

 

(g)           of any other event, circumstance or situation (or series thereof),
including, if applicable, any breach or default by the Parent or any Subsidiary
under any Material Contract, that has resulted in or could reasonably be
expected to result in a Material Adverse Effect; and

 

(h)           of the occurrence of any default or event of default under the
Senior Documents.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Parent (x) identifying the clause of
this Section 6.03 which such notice is being delivered pursuant to (as
applicable) and (y) setting forth details of the occurrence referred to therein
and stating what action the Parent has taken and proposes to take with respect
thereto.

 

Section 6.04.  Payment of Obligations.  (a) Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of Taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent (i) any such Tax, assessment, charge or levy
is being contested in good faith and by appropriate actions for which
appropriate reserves have been established in accordance with GAAP for so long
as the enforcement of such contested items is stayed or (ii) the failure to pay
or discharge the same would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect;

 

(a)           Pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, all of its Indebtedness and other material
obligations (including obligations under Material Contracts) of whatever nature
(subject to applicable subordination provisions); except in each case to the
extent that (i) any such Indebtedness or obligations are being contested in good
faith and adequate reserves with respect thereto have been established in
accordance with GAAP or (ii) the failure to pay or discharge the same would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

Section 6.05.  Preservation of Existence, etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization, except pursuant to any merger, consolidation, liquidation,
dissolution or Disposition permitted pursuant to Article VII.

 

(a)           Take all reasonable action to obtain, preserve, renew and keep in
full force and effect its rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and

 

61

--------------------------------------------------------------------------------


 

trade names material to the conduct of its business, except to the extent that
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 6.06.  Maintenance of Properties.  Except if the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment used in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted.

 

Section 6.07.  Maintenance of Insurance.

 

(a)           Maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M.  Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including
property; theft; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required pursuant to the Loan Documents.  The Parent and the
Borrowers will furnish to the Lenders, upon request of any Agent, information in
reasonable detail as to the insurance so maintained.

 

(b)           From time to time upon request, the Borrowers shall deliver to the
Administrative Agent, upon request of any Agent, copies of its insurance
policies and updated flood plain searches.  Unless the Administrative Agent
shall agree otherwise, each property and general liability policy shall include
satisfactory endorsements requiring 30 days prior written notice to the
Administrative Agent in the event of cancellation of the policy for any reason
whatsoever.  If the Borrowers or any Subsidiary fails to provide and pay for any
insurance, the Administrative Agent may, at its option, but shall not be
required to, procure the insurance and charge the Borrowers therefor.  The
Borrowers agree to deliver to Administrative Agent, promptly as rendered, copies
of all reports made to insurance companies.  The Loan Parties may settle, adjust
or compromise any insurance claim, provided, that, subject to the terms of the
Senior Subordination Agreement, the proceeds are delivered to the Administrative
Agent to the extent required under Section 2.03(b)(vi).

 

Section 6.08.  Compliance with Laws and Organization Documents.

 

(a)           Comply in all material respects with its Organization Documents
and the requirements of all Laws and all orders, writs, injunctions and decrees
of any Governmental Authority applicable to it or to its business or property,
and obtain and maintain all Governmental Approvals as shall now or hereafter be
necessary under all Applicable Laws except if the failure to comply therewith
would not reasonably be expected individually or in the aggregate to have a
Material Adverse Effect.

 

(b)           Maintain in effect and enforce policies and procedures designed to
effect compliance in all material respects by the Parent, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

62

--------------------------------------------------------------------------------


 

Section 6.09.  Books and Records.  Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP shall be made of all material financial transactions
and matters involving the material assets and business of the Parent or a
Subsidiary, as the case may be.

 

Section 6.10.  Inspection Rights.  Permit representatives and independent
contractors of any Agent or Lender, and examiners of the SBA, to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (subject to such accountants’ customary policies and
procedures), all at the reasonable expense of the Borrowers and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrowers; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, no Agent or Lender shall exercise inspection rights under this
Section 6.10 more often than two (2) times during any calendar year; provided,
further, that when an Event of Default exists, any Agent or Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and upon reasonable advance notice.  So long as no Event of Default shall
have occurred and be continuing the Administrative Agent and the Lenders shall
give the Parent the opportunity to participate in any discussions with the
Parent’s independent public accountants.

 

Section 6.11.  Covenant to Guarantee Obligations.  At the Borrowers’ expense,
subject to the provisions of the Guarantee Requirement and any applicable
limitation in any Loan Document, take all action necessary or reasonably
requested by the Administrative Agent to ensure that the Guarantee Requirement
is and continues to be satisfied, including:

 

(a)           (x) upon the formation or acquisition of any new direct or
indirect Domestic Subsidiary by any Loan Party, or any Subsidiary becoming a
Domestic Subsidiary (other than any Domestic Subsidiaries that are direct or
indirect Subsidiaries of a Foreign Subsidiary that is a CFC):

 

(i)            within thirty (30) days after such formation, acquisition or
designation or, in each case, such longer period as the Administrative Agent may
agree in its reasonable discretion, cause each such Domestic Subsidiary that is
required to become a Guarantor pursuant to the Guarantee Requirement to duly
execute and deliver to the Administrative Agent Guarantee Agreement Supplements
and other agreements and documents, as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent;

 

(ii)           within forty-five (45) days after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its reasonable discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Lenders, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11 as the
Administrative Agent may reasonably request.

 

63

--------------------------------------------------------------------------------


 

Section 6.12.  Compliance with Environmental Laws.  Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, including such
study, sampling or testing, and undertake any cleanup, removal, remedial or
other action necessary to address all Hazardous Materials on any of its
properties, in accordance with the requirements of applicable Environmental
Laws.

 

Section 6.13.  [Reserved].

 

Section 6.14.  [Reserved].

 

Section 6.15.  Employee Plans.  For each pension, profit-sharing and stock bonus
Plan adopted by the Parent or any Subsidiary that is intended to be a qualified
Plan within the meaning of Section 401(a) of the Tax Code, (a) use commercially
reasonable efforts to seek and receive determination letters from the Internal
Revenue Service to the effect that such Plan is qualified within the meaning of
Section 401(a) of the Tax Code; and (b) from and after the date of adoption of
any pension, profit-sharing and stock bonus Plan, cause such Plan to be
qualified within the meaning of Section 401(a) of the Tax Code and to be
administered in all material respects in accordance with the requirements of
ERISA and Section 401(a) of the Tax Code, except to the extent any such failure
to comply with this clause (b) would not reasonably be expected to have a
Material Adverse Effect.

 

Section 6.16.  Anti-Corruption Laws and Sanctions.  The Parent will maintain in
effect and enforce policies and procedures designed to effect compliance in all
material respects by the Parent, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

Section 6.17.  Post-Closing Actions.  Each of the Loan Parties shall satisfy the
requirements set forth in Schedule 6.17 on or before the date specified for such
requirement or such later date to be determined by the Administrative Agent in
its sole discretion.

 

Section 6.18.  Lender Meetings.  Parent will, on the first Monday of each fiscal
quarter of the Loan Parties which is a Business Day, or such other date at the
request of Administrative Agent and upon reasonable prior notice, hold a meeting
(at a mutually agreeable location and time or, at the option of Administrative
Agent, by conference call) with all Lenders who choose to attend such meeting at
which meeting shall be reviewed the financial results of the previous fiscal
quarter and the financial condition of Parent and its Subsidiaries and at the
annual meeting, the Projections presented for the current fiscal year of the
Parent.  The Loan Parties shall reimburse the Administrative Agent for the
reasonable costs and expenses (including travel expenses) incurred by the
Administrative Agent’s representative in attending such meetings.

 

Section 6.19.  Senior Credit Enhancement.  If the Senior Administrative Agent or
any lender under the Senior Documents receives any additional guaranty in
respect of the Senior

 

64

--------------------------------------------------------------------------------


 

Indebtedness after the Closing Date, the Loan Parties shall cause a similar
guaranty to be issued in favor of the Administrative Agent and Lenders in
respect of the Obligations (subject to the terms of the Senior Subordination
Agreement).

 

Section 6.20.  SBA Information.  Within one hundred twenty (120) days after the
end of the fiscal year of the Parent and its Subsidiaries, the Loan Parties will
furnish or cause to be furnished to the Administrative Agent information
required by the SBA concerning the economic impact of the Term Loan, for (or as
of the end of) each fiscal year, including but not limited to, information
concerning full-time equivalent employees; federal, state and local income taxes
paid; gross revenue; source of revenue growth; after-tax profit or loss; and
federal, state and local income tax withholding.  Such information shall be
forwarded by the Loan Parties on a form provided by the Administrative Agent, if
the Administrative Agent so requests.  The Loan Parties will also furnish or
cause to be furnished to the Administrative Agent such other information
regarding the business, affairs and condition of the Parent and its Subsidiaries
as the Administrative Agent may from time to time reasonably request; provided,
however, that unfettered access to trade secrets and confidential proprietary
information may not be provided.

 

ARTICLE VII

 

Negative Covenants

 

So long as any Lender shall have any Commitment hereunder or the Term Loan or
other Obligation hereunder (other than contingent indemnification obligations as
to which no claim has been asserted) shall remain unpaid or unsatisfied, the
Parent and the Borrowers shall not, nor shall the Parent or Borrowers permit any
of the Subsidiaries of the Parent to:

 

Section 7.01.  Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)           Liens upon the Collateral (as defined in the Senior Subordination
Agreement) of the Loan Parties in favor of the Senior Administrative Agent to
secure the Senior Indebtedness;

 

(b)           Liens existing on the Closing Date and set forth on Schedule
7.01(b);

 

(c)           Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than thirty (30) days or that are being contested
in good faith and by appropriate actions for which appropriate reserves have
been established in accordance with GAAP;

 

(d)           statutory or common law Liens of landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, or other customary Liens (other than in respect of
Indebtedness) in favor of landlords, or other Liens imposed by Law so long as,
in each case, such Liens arise in the ordinary course of business for sums not
yet delinquent or that are being contested in good faith and by appropriate
actions, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii)

 

65

--------------------------------------------------------------------------------


 

pledges and deposits in the ordinary course of business securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrowers or
any of their Subsidiaries;

 

(f)            deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
title defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Parent and
its Subsidiaries taken as a whole, or the use of the property for its intended
purpose, and any other exceptions to title accepted by the Senior Administrative
Agent;

 

(h)           Liens arising from judgments or orders for the payment of money
not constituting an Event of Default under Section 8.01(h);

 

(i)            Liens securing obligations in respect of Indebtedness permitted
under Section 7.03(f); provided that (i) such Liens attach concurrently with or
within one hundred and eighty (180) days after completion of the acquisition,
construction, repair, replacement or improvement (as applicable) of the property
subject to such Liens, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, replacements thereof and
additions and accessions to such property and the proceeds and the products
thereof and customary security deposits and (iii) such Liens do not at any time
extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to, or acquired, constructed, repaired, replaced or
improved with the proceeds of such Indebtedness; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

 

(j)            Liens (i) of a collection bank arising under Section 4-208 of the
Uniform Commercial Code on the items in the course of collection, (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business and not for speculative purposes and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

 

(k)           any interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under leases (other than Capitalized Leases) or licenses entered into
by a Borrower or any of its Subsidiaries in the ordinary course of business;

 

66

--------------------------------------------------------------------------------


 

(l)            Liens that are customary contractual rights of setoff relating to
the establishment of depository relations with banks or other deposit-taking
financial institutions in the ordinary course and not given in connection with
the issuance of Indebtedness;

 

(m)          Liens solely on any cash earnest money deposits made by the
Borrowers or any of their respective Subsidiaries in connection with any letter
of intent or purchase agreement permitted hereunder;

 

(n)           ground leases in respect of real property on which facilities
owned or leased by any Borrower or any of its Subsidiaries are located;

 

(o)           purported Liens evidenced by the filing of precautionary Uniform
Commercial Code financing statements or similar public filings;

 

(p)           any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Parent and its Subsidiaries, taken as a whole;

 

(q)           the modification, replacement, renewal or extension of any Lien
permitted by clauses (b) and (i) of this Section 7.01 provided that (i) the Lien
does not extend to any additional property other than (A) after-acquired
property that is affixed to or incorporated into the property covered by such
Lien, and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

 

(r)            deposits of cash with the owner or lessor of premises leased and
operated by any Borrower or any of its Subsidiaries in the ordinary course of
business of such Borrower or such Subsidiary to secure the performance of such
Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;

 

(s)            non-exclusive licenses or sublicenses of intellectual property
rights granted by the Loan Parties (other than the Parent) in the ordinary
course of business;

 

(t)            any Lien required by Section 6.17 to be removed after the
Effective Date, but only until the date on which such Lien is required to be
removed; and

 

(u)           non-consensual Liens not referred to above on any property of the
Loan Parties, not securing any Indebtedness for borrowed money; provided,
however, that the aggregate outstanding principal amount of all such
Indebtedness and other liabilities secured by such Liens shall not exceed
$862,500 at any time.

 

Section 7.02.  Investments.  Make or hold any Investments, except:

 

(a)           Investments by the Parent or any of its Subsidiaries in assets
that are Cash Equivalents;

 

67

--------------------------------------------------------------------------------


 

(b)           loans or advances to officers, managers and employees of the
Parent or any of its Subsidiaries for reasonable and customary business-related
travel, entertainment, relocation and similar bona fide business purposes not to
exceed $287,500 at any one time outstanding;

 

(c)           Investments permitted pursuant to the provisions of Sections 7.01,
7.03 (including Investments in Swap Contracts permitted under Section 7.03),
7.04 or 7.05 (including Investments in the form of non-cash consideration in
connection with any Disposition permitted under Section 7.05), respectively;

 

(d)           Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Article 4 customary trade arrangements with customers consistent with past
practices;

 

(e)           advances of payroll payments to employees in the ordinary course
of business; provided that such advances shall not exceed $287,500 at any time;

 

(f)            Guarantees (including deposits to secure and support the
foregoing) by the Borrowers or any of their respective Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

 

(g)           Investments existing on the Closing Date and set forth on Schedule
7.02 hereto;

 

(h)           Investments by any Loan Party (other than the Parent) constituting
Permitted Acquisitions and deposits of earnest money paid in connection with
Permitted Acquisitions;

 

(i)            Investments in, loans and advances to, and Guarantees of the
obligations or indebtedness of (i) a Borrower or any other Loan Party (other
than the Parent) made by a Borrower or any Subsidiary (other than the Parent),
and (ii) any Subsidiary that is not a Loan Party made by any other Subsidiary
that is not a Loan Party;

 

(j)            the creation and capitalization of Loan Parties that are Domestic
Subsidiaries so long as the terms and conditions set forth in Sections 6.11 and
6.13 are satisfied;

 

(k)           (i) intercompany Indebtedness to the extent permitted under
Section 7.03 and (ii) Investments among (x) the Borrowers and the other Loan
Parties (other than the Parent) and (y) the Loan Parties and any Subsidiaries of
a Borrower that are not Loan Parties, in an aggregate principal amount not to
exceed $287,500 at any time outstanding in the case of this clause (y), in each
case incurred in the ordinary course of business;

 

(l)            [Reserved];

 

(m)          [Reserved]; and

 

(n)           other Investments that do not exceed $575,000 in the aggregate at
any time outstanding.

 

68

--------------------------------------------------------------------------------


 

Section 7.03.  Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness or issue any Disqualified Equity Interest, other than:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness existing on the Closing Date set forth on Schedule
7.03 and any Permitted Refinancing thereof; and

 

(c)           unsecured intercompany Indebtedness among (i) the Parent and the
other Loan Parties and (ii) the Loan Parties and any Subsidiaries of the Parent
that are not Loan Parties, in an aggregate principal amount not to exceed
$575,000 at any time outstanding to such Subsidiaries that are not Loan Parties;
provided that all such Indebtedness of any Loan Party to a Person that is not a
Loan Party shall be subject to the Intercompany Subordination Agreement;

 

(d)           Guarantees by the Borrowers and their Subsidiaries in respect of
Indebtedness of any Loan Party otherwise permitted hereunder (except that a
Subsidiary that is not a Loan Party may not, by virtue of this Section 7.03(d),
Guarantee Indebtedness that such Subsidiary could not otherwise incur under this
Section 7.03); provided that if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guaranty on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

 

(e)           Indebtedness of any Borrower or any of its Subsidiaries owing to
any Borrower or any other of its Subsidiaries to the extent constituting an
Investment permitted by Section 7.02; provided that all such Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be subject to the
Intercompany Subordination Agreement;

 

(f)            (i) Capitalized Leases and purchase money obligations of the
Borrowers and their Subsidiaries financing the acquisition, construction,
repair, replacement or improvement of fixed or capital assets; provided that
such Indebtedness is incurred concurrently with or within one hundred and eighty
(180) days after the applicable acquisition, construction, repair, replacement
or improvement and (ii) Attributable Indebtedness arising out of sale-leaseback
transactions, and, in each case, any Permitted Refinancing thereof; provided
that the aggregate principal amount of Indebtedness at any one time outstanding
incurred pursuant to this clause (f) shall not exceed $7,475,000;

 

(g)           Indebtedness in respect of Swap Contracts designed to hedge
against the Borrowers’ or any of their respective Subsidiaries’ exposure to
interest rates, foreign exchange rates or commodities pricing risks incurred in
the ordinary course of business and not for speculative purposes;

 

(h)           Indebtedness representing deferred compensation to employees of
the Parent and its Subsidiaries incurred in the ordinary course of business;

 

(i)            Indebtedness to current or former officers, directors, managers
and employees, their respective estates, spouses or former spouses to finance
the simultaneous purchase or redemption of Equity Interests of the Parent
permitted by Section 7.06;

 

69

--------------------------------------------------------------------------------


 

(j)            Cash Management Obligations and other Indebtedness of the
Borrowers and their Subsidiaries in respect of netting services, automatic
clearinghouse arrangements, overdraft protections, employee credit card programs
and other cash management and similar arrangements in the ordinary course of
business;

 

(k)           Indebtedness incurred by the Parent or any of their Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business consistent with past practice in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

 

(l)            obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrowers or any of their respective Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business and consistent with
past practice;

 

(m)          Indebtedness for customary indemnification, adjustment of purchase
price or similar customary obligations of the Borrowers or any of their
respective Subsidiaries arising under any documents relating to any Permitted
Acquisition;

 

(n)           Indebtedness consisting of judgments or orders for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(o)           Indebtedness in respect of taxes, assessments or governmental
charges that are not overdue for a period of more than thirty (30) days or that
are being contested in good faith and by appropriate actions for which
appropriate reserves have been established in accordance with GAAP;

 

(p)           accretion or amortization of original issue discount and accretion
of interest paid in kind, in each case in respect of Indebtedness otherwise
permitted by this Section 7.03;

 

(q)           unsecured Indebtedness (including “earn-out” obligations and
Indebtedness to the seller) incurred by the Borrowers in connection with a
Permitted Acquisition, in an aggregate amount not to exceed $575,000 at any time
outstanding, provided that, (a) the terms and conditions of such Indebtedness
are reasonably satisfactory to the Administrative Agent, and such Indebtedness
is subject to a subordination agreement reasonably satisfactory to the
Administrative Agent and (b) after giving effect to such Permitted Acquisition
and the incurrence of such Indebtedness, the Consolidated Total Leverage Ratio
is lower than that required under Section 7.14 by at least 0.25:1.00;

 

(r)            other Indebtedness of the Borrowers and their respective
Subsidiaries in an aggregate principal amount at any time outstanding not to
exceed $575,000; and

 

(s)            the Senior Indebtedness (subject to the terms of the Senior
Subordination Agreement).

 

70

--------------------------------------------------------------------------------

 


 

Notwithstanding the foregoing, no Subsidiary that is a Non-Loan Party will
guarantee any Indebtedness for borrowed money of a Loan Party unless such
Subsidiary first becomes a Guarantor.

 

Section 7.04.  Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:

 

(a)           any Subsidiary may merge or consolidate with a Borrower; provided
that (x) such Borrower shall be the continuing or surviving Person, and (y) such
merger or consolidation does not result in such Borrower ceasing to be organized
under the Laws of the United States or any state thereof;

 

(b)           (i) any Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Subsidiary of a Borrower that is not a Loan
Party, (ii) any Subsidiary may merge or consolidate with or into any Loan Party
(other than the Parent) so long as a Loan Party is the surviving Person and
(iii) any Subsidiary may liquidate or dissolve or change its legal form if the
Parent determines in good faith that such action is in the best interests of the
Borrowers and their Subsidiaries and is not materially disadvantageous to the
Lenders and the Person who receives the assets of any dissolving or liquidating
Subsidiary that is a Guarantor shall be a Loan Party, provided that no Event of
Default shall result therefrom;

 

(c)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or a Loan Party
(other than the Parent);

 

(d)           so long as no Default or Event of Default exists or would result
therefrom, any Subsidiary may merge or consolidate with any other Person in
order to effect an Investment permitted pursuant to Section 7.02 (other than
Section 7.02(c)); provided that the continuing or surviving Person shall be a
Borrower or a Subsidiary, which, together with each of its Subsidiaries, shall
have complied with the applicable requirements of Section 6.11 and, if a Loan
Party is a party to such merger or consolidation, a Loan Party shall be
continuing or surviving Person; and

 

(e)           so long as no Default or Event of Default exists or would result
therefrom, a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(e)).

 

Section 7.05.  Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition, except:

 

(a)           Dispositions of obsolete, worn out, used or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Parent and its Subsidiaries;

 

(b)           Dispositions of inventory and goods held for sale in the ordinary
course of business;

 

71

--------------------------------------------------------------------------------


 

(c)           Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of other property used or useful
in the business of the Borrowers and their Subsidiaries or (ii) the proceeds of
such Disposition are promptly applied to the purchase price of such property;

 

(d)           Dispositions of property to a Borrower or a Subsidiary of a
Borrower; provided that if the transferor of such property is a Loan Party the
transferee thereof must be a Loan Party;

 

(e)           Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens
permitted by Section 7.01;

 

(f)            Dispositions of property pursuant to sale-leaseback transactions;
provided that the Net Cash Proceeds thereof are applied in accordance with
Section 2.03(b)(iii);

 

(g)           Dispositions of Cash Equivalents in the ordinary course of
business;

 

(h)           leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business and which do not materially interfere with the
business of the Parent and its Subsidiaries, taken as a whole;

 

(i)            transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;

 

(j)            Dispositions of property not otherwise permitted under this
Section 7.05 in an aggregate amount not to exceed $862,500 in the aggregate in
any fiscal year;

 

(k)           Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(l)            the unwinding of any Swap Contract in the ordinary course of
business; and

 

(m)          the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any Intellectual Property
that, in the reasonable judgment of the Parent and its Subsidiaries, are not
necessary or material in the conduct of the business of the Parent and its
Subsidiaries;

 

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (e), (i), (k) and (m) and except for
Dispositions from a Borrower Loan Party to a Loan Party), shall be for no less
than the fair market value of such property at the time of such Disposition as
determined by the Borrowers in good faith.

 

Section 7.06.  Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, except:

 

(a)           each Subsidiary may make Restricted Payments to a Borrower that is
its parent and to such Borrower’s other Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly owned Subsidiary, to a Borrower that is its
parent and to such Borrower’s other

 

72

--------------------------------------------------------------------------------


 

Subsidiaries and to each other owner of Equity Interests of such Subsidiary
based on their relative ownership interests of the relevant class of Equity
Interests);

 

(b)           each Borrower and each of its Subsidiaries may declare and make
dividend payments or other distributions payable solely in the Qualified Equity
Interests of such Person;

 

(c)           the Parent and each of its Subsidiaries may make cashless
repurchases of Equity Interests in a Borrower or any of its Subsidiaries deemed
to occur upon exercise of stock options or warrants or similar rights if such
Equity Interests represent a portion of the exercise price of such options or
warrants or similar rights;

 

(d)           so long as no Event of Default shall have occurred and be
continuing or result therefrom, including on a Pro Forma Basis, the Borrowers
may pay (or make Restricted Payments to allow the Parent to pay) for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of the Parent held by any future, present or former officer, employee
or manager (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Parent or any of its Subsidiaries upon the death, disability, retirement or
termination of employment of any such Person or otherwise pursuant to any
employee or manager equity plan, employee or manager stock option plan or any
other employee or director benefit plan or any agreement with any officer,
employee or manager of the Parent or any of its Subsidiaries in an aggregate
amount after the Closing Date not to exceed $287,500 in any calendar year; and

 

(e)           without duplication, the Borrowers may make Restricted Payments to
the Parent, the proceeds of which shall be used by the Parent to pay its
operating costs and expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including franchise taxes,
administration, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, attributable to the ownership or operations of its Subsidiaries.

 

Section 7.07.  Change in Nature of Business.

 

(a)           With respect to the Borrowers and their Subsidiaries, engage in
any material line of business substantially different from those lines of
business conducted by the Borrowers and their Subsidiaries on the Closing Date
or any business reasonably related thereto.

 

(b)           With respect to the Parent, engage in any business activities or
have any properties or liabilities, other than (i) its ownership of the Equity
Interests of the Borrowers and, until the transfer thereof to a Borrower
pursuant to Section 6.17 hereof, the intellectual property of the Parent
disclosed on the Perfection Certificate delivered on the Closing Date,
(ii) obligations under the Loan Documents and the Senior Documents, and
(iii) special purpose holding company activities reasonably related or ancillary
to the foregoing clauses (i) and (ii).

 

Section 7.08.  Transactions with Affiliates.

 

(a)           Enter into any transaction of any kind with any Affiliate of the
Parent, a Borrower or a Subsidiary, whether or not in the ordinary course of
business, other than (i) transactions on terms not materially less favorable,
when taken as a whole, to the Parent, such Borrower or such

 

73

--------------------------------------------------------------------------------


 

Subsidiary as would be obtainable by the Parent, such Borrower or such
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate; (ii) transactions between or among the Borrowers and
their Subsidiaries expressly permitted by this Agreement and the Senior Credit
Agreement; and (iii) Restricted Payments permitted under Section 7.06.

 

(b)           Pay any management, transaction, consulting or similar fee to any
Affiliate.

 

Section 7.09.  Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that prohibits, restricts, imposes any condition on or limits the ability of
(a) any Subsidiary that is not a Loan Party to make Restricted Payments to
(directly or indirectly) or to make or repay loans or advances to any Loan Party
or to Guarantee the Obligations of any Loan Party under the Loan Documents or
(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders hereunder  and the Obligations
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply to Contractual Obligations that:

 

(i)            (x) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 hereto and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation in any
material respect,

 

(ii)           are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary, so long as such Contractual Obligations were not entered
into in contemplation of such Person becoming its Subsidiary,

 

(iii)          represent Indebtedness of its Subsidiary that is not a Loan Party
that is permitted by Section 7.03,

 

(iv)          are customary restrictions that arise in connection with (x) any
Lien permitted by Sections 7.01(i), (l), (m), (r) and (s) and relate to the
property subject to such Lien or (y) any Disposition permitted by Section 7.05
applicable pending such Disposition solely to the assets subject to such
Disposition,

 

(v)           are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness  and the proceeds and products thereof and permit the Liens
securing the Obligations without restriction,

 

(vi)          are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to the assets subject thereto,

 

(vii)         comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 7.03(f) to the extent that such
restrictions apply only to the property or assets permitted to secure such
Indebtedness,

 

74

--------------------------------------------------------------------------------


 

(viii)        are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of any Subsidiary,

 

(ix)          are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business,

 

(x)           are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business,

 

(xi)          are restrictions or conditions imposed by law,

 

(xii)         are customary restrictions or conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder,

 

(xiii)        arise in connection with cash or other deposits permitted under
Section 7.01, or

 

(xiv)        arise pursuant to the Senior Documents (subject to the terms of the
Senior Subordination Agreement).

 

Section 7.10.  Use of Proceeds.  Use the proceeds of the Term Loan made
hereunder, either directly or indirectly, except (a) on the Closing Date, (i) to
finance a portion of the repayment, on a pro rata basis, of the “Term Loan” and
“Delayed Draw Term Loan” constituting Senior Indebtedness, and (ii) to pay
transaction fees and expenses in connection with this Agreement, the other Loan
Documents, the Senior Documents and the transactions contemplated hereby and
thereby, and (b) thereafter, for working capital and general corporate purposes
of the Borrowers and their Subsidiaries from time to time permitted under this
Agreement (including Permitted Acquisitions).  Use the proceeds of the Term
Loan, whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

 

Section 7.11.  Accounting Changes.  Make any change in fiscal year or any
material accounting policy with respect to revenue recognition or allowance for
doubtful accounts that results in a material change to the Parent’s financial
condition.

 

Section 7.12.  Organization Documents.  Terminate, amend, modify or change any
of its Organization Documents (including by the filing or modification of any
certificate of designation) or any agreement to which it is a party with respect
to its Equity Interests (including any stockholders’ agreement), or enter into
any new agreement with respect to its Equity Interests, other than, in each
case, any such amendments, modifications or changes or such new agreements which
are not, and could not reasonably be expected to be, adverse in any material
respect to the interests of any Agent or Lender.

 

75

--------------------------------------------------------------------------------


 

Section 7.13.  Prepayments, etc. of Indebtedness.

 

(a)           (i) Prepay, redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner any Indebtedness of a Loan Party
permitted hereunder that is subordinated to the Obligations expressly by its
terms (collectively, “Junior Financing”), except the refinancing thereof with
the Net Cash Proceeds of, or in exchange for, any Permitted Refinancing, to the
extent not required to prepay the Term Loan or the conversion of any Junior
Financing to Equity Interests (other than Disqualified Equity Interests) of the
Parent, provided no Event of Default results therefrom.

 

(b)           Amend, modify or change in any manner materially adverse to the
interests of the Lenders or materially more burdensome to any Loan Party any
term or condition of any Junior Financing Documentation or any other
Indebtedness of a Loan Party that is subordinated to the Obligations expressly
by its terms without the consent of the Administrative Agent.

 

(c)           Make any earn-out or similar payment related to a Permitted
Acquisition or other permitted acquisition or Investment (including the Kecy
Acquisition, the Thixoforming Acquisition and the ATC Acquisition), other than
any such payment made solely in Qualified Equity Interests of the Borrower and
other than any such payment satisfying the following conditions:

 

(i)            immediately prior to and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

 

(ii)           (A)          the Parent and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 7.14 on a Pro Forma
Basis after giving effect to such payment as of the last day of the fiscal
quarter most recently ended, (B) the Total Leverage Ratio shall be lower than
the lesser of (1) 3.50:1.00 and (2) the maximum ratio permitted by
Section 7.14(b) at such time, adjusted by reducing the numerator of such ratio
by 0.50, on a Pro Forma Basis as of the last day of the fiscal quarter most
recently ended and the Senior Leverage Ratio shall be lower than the lesser of
(1) 2.50:1.00 and (2) the maximum ratio permitted by Section 7.14(c) at such
time, adjusted by reducing the numerator of such ratio by 0.50, on a Pro Forma
Basis as of the last day of the fiscal quarter most recently ended, and (C) the
Parent shall have delivered to the Administrative Agent a Compliance Certificate
evidencing in reasonable detail compliance with the financial covenants and
ratios described in subclauses (A) and (B) of this clause (ii) and such
Compliance Certificate, including the calculations set forth therein, shall be
reasonably acceptable to the Administrative Agent; and

 

(iii)          after giving effect to such payment, the sum of (i) the aggregate
amount of unrestricted cash and cash equivalents held by the Loan Parties and
their Subsidiaries plus (ii) the Availability in respect of the Revolving
Commitments shall not be less than $10,000,000.

 

76

--------------------------------------------------------------------------------


 

Section 7.14.  Financial Covenants.

 

(a)           Minimum Fixed Charge Coverage Ratio.  Permit the Fixed Charge
Coverage Ratio to be less than 1.10:1.00 as of the last day of any fiscal
quarter ending on or prior to the Maturity Date.

 

(b)           Maximum Total Leverage Ratio.  Permit the Total Leverage Ratio, as
of the last day of any fiscal quarter ending during any period set forth in the
table below, to exceed the ratio set forth opposite such period in the table
below:

 

Period

 

Total Leverage Ratio

Closing Date through December 30, 2014

 

5.50:1.00

December 31, 2014 through March 30, 2015

 

5.50:1.00

March 31, 2015 through June 29, 2015

 

5.25:1.00

June 30, 2015 through September 29, 2015

 

5.00:1.00

September 30, 2015 through March 30, 2016

 

4.75:1.00

March 31, 2016 through September 29, 2016

 

4.50:1.00

September 30, 2016 and thereafter

 

4.00:1.00

 

Section 7.15.  Anti-Terrorism Laws.  Conduct, deal in or engage in or permit any
Affiliate or agent of the Parent within its control to conduct, deal in or
engage in any of the following activities: (i) conduct any business or engage in
any transaction or dealing with any person blocked pursuant to Executive Order
No. 13224 (“Blocked Person”), including the making or receiving any contribution
of funds, goods or services to or for the benefit of any Blocked Person;
(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to Executive Order No. 13224; or
(iii) engage in on conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the USA PATRIOT Act.  The
Borrowers shall deliver to Administrative Agent and Lenders any certification or
other evidence reasonably requested from time to time by Administrative Agent,
confirming Borrowers’ compliance with this Section 7.15

 

Section 7.16.  Anti-Corruption Laws and Sanctions.  Parent and the Borrowers
shall not use, shall cause the Subsidiaries not to use and shall use their
commercially reasonable efforts to cause its or their respective directors,
officers, employees and agents, in each case, when acting on behalf of the
Parent or any Subsidiary not to use, the proceeds of the Term Loan (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation in any material respect of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or “facilitating” (within the meaning of the
applicable Sanctions) any transaction of or with any Sanctioned Person or in any

 

77

--------------------------------------------------------------------------------


 

Sanctioned Country, or (C)  in any manner that would likely result in the
violation of any Sanctions applicable to any party hereto.

 

ARTICLE VIII

 

Events of Default and Remedies

 

Section 8.01.  Events of Default.  Each of the events referred to in clauses
(a) through (1) of this Section 8.01 shall constitute an “Event of Default”:

 

(a)           Non-Payment.  Any Borrower fails to pay (i) when and as required
to be paid herein, any amount of principal of the Term Loan, or (ii) within five
(5) Business Days after the same becomes due, any interest on the Term Loan or
any other amount payable hereunder or with respect to any other Loan Document;
or

 

(b)           Specific Covenants.  The Parent or any Subsidiary fails to perform
or observe any term, covenant or agreement contained in any of Sections 6.01,
6.02, 6.03, 6.05(a), 6.07, 6.10, 6.11, 6.13, 6.17 (including the items set forth
in Schedule 6.17) or Article VII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in the Loan Documents on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by the Parent of written
notice thereof from the Administrative Agent; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be untrue in any material respect
(without duplication of materiality qualifiers in the case of those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality) when made or deemed made; or

 

(e)           Cross-Default.  (i) With respect to the Senior Indebtedness, the
acceleration of such Senior Indebtedness, or (ii) with respect to any other
Material Indebtedness (other than Indebtedness hereunder or the Senior
Indebtedness), any Loan Party or any Subsidiary (A) fails to make any payment
prior to the expiration of any applicable grace period with respect thereto, if
any, (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Material Indebtedness (other than Indebtedness
hereunder or the Senior Indebtedness) or (B) fails to observe or perform any
other agreement or condition relating to any such Indebtedness, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

 

78

--------------------------------------------------------------------------------


 

(f)            Insolvency Proceedings, etc.  The Parent, any Borrower or any
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  Any Loan Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties and the Subsidiaries, taken as a whole,
and is not released, vacated or fully bonded within sixty (60) days after its
issue or levy; or

 

(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding $1,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage thereof) and such judgment or order shall
not have been satisfied, vacated, discharged or stayed or bonded pending an
appeal for a period of sixty (60) consecutive days; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of any Loan Party or their respective ERISA Affiliates under
Title IV of ERISA in an aggregate amount which would reasonably be expected to
result in a Material Adverse Effect or the imposition of a Lien against the
property of any Loan Party, or (ii) any Loan Party or any of their respective
ERISA Affiliates fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its Withdrawal Liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
exceeding an amount that could reasonably be expected to result in a Material
Adverse Effect, or

 

(j)            Invalidity of Loan Documents.  Subject to the terms of the Senior
Subordination Agreement, any material provision of the Loan Documents, at any
time after its execution and delivery and for any reason (other than as
expressly permitted hereunder or thereunder including as a result of a
transaction permitted under Section 7.04 or 7.05, and subject to the Senior
Subordination Agreement) or the satisfaction in full of all the Obligations,
ceases to be in full force and effect; or any Loan Party contests in writing the
validity or enforceability of any provision of the Loan Documents; or any Loan
Party denies in writing that it has any or further liability or obligation under
the Loan Documents (other than as a result of repayment in full of the
Obligations), or purports in writing to revoke or rescind the Loan Documents; or

 

(k)           Change of Control.  There occurs any Change of Control.

 

79

--------------------------------------------------------------------------------


 

Section 8.02.  Remedies upon Event of Default.  If any Event of Default occurs
and is continuing, the Administrative Agent may with the consent of, and shall
at the request of, the Required Lenders take any or all of the following
actions;

 

(a)           declare the Commitments of each Lender to be terminated, whereupon
such Commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of the Term Loan, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower and each other Loan Party; and

 

(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the Commitments of each Lender shall automatically terminate, the unpaid
principal amount of the Term Loan and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.

 

Section 8.03.  Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Term Loan has automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order (subject to the terms of the Senior Subordination
Agreement):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III) ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loan, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loan ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

 

80

--------------------------------------------------------------------------------

 


 

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Lenders on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Lenders on such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Section 8.04.  Equity Cure.  Notwithstanding anything to the contrary contained
in this Article 8, if the Borrowers fail to comply with the requirement of any
financial covenants set forth in Section 7.14, the Borrowers shall have the
right to cure such failure (the “Cure Right”), by notice to the Administrative
Agent not later than the date on which the applicable Compliance Certificate is
required to be delivered pursuant to Section 6.01 for the period for which such
financial covenants are being measured, to cause the net cash proceeds of an
issuance of Equity Interests (other than Disqualified Equity Interests) by the
Parent to be contributed in cash to the common equity to a Borrower, all not
later than the tenth Business Day following the date of such notice and upon
receipt by such Borrower of such cash contribution (such cash amount actually
received by the Borrowers being referred to as the “Cure Amount”) pursuant to
the exercise of such Cure Right, each such financial covenant shall be
recalculated giving effect to the following pro forma adjustments:

 

(a)           Consolidated EBITDA shall be deemed to be increased, solely for
the purpose of calculation of the financial covenants set forth in Section 7.14
with respect to any period of four consecutive fiscal quarters that includes the
fiscal quarter for which the Cure Right was exercised and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount; and

 

(b)           if, after giving effect to the foregoing recalculations, the
Borrowers shall then be in compliance with the requirements of the financial
covenants set forth in Section 7.14, the Borrowers shall be deemed to have
satisfied the requirements of the financial covenants set forth in Section 7.14
as of the relevant date of determination with the same effect as though there
had been no failure to comply therewith at such date, and the applicable breach
or default of such financial covenants that had occurred shall be deemed cured
for the purposes of this Agreement; provided that (i) Cure Rights shall not be
exercised in more than two consecutive fiscal quarters, (ii) there shall be a
maximum of two Cure Rights exercised in any period of four consecutive fiscal
quarters, and a maximum of four Cure Rights exercised during the term of this
Agreement, (iii) each Cure Amount shall be no greater than the amount required
to cause the Borrower to be in compliance with the financial covenants set forth
in Section 7.14 and with the financial covenants set forth in the Senior Credit
Agreement; (iv) each Cure Amount may not exceed $3,000,000 and the aggregate
amount of all Cure Rights exercised during the term of this Agreement may not
exceed $6,000,000; (v) all Cure Amounts shall be disregarded for the purposes of
any financial ratio determination under the Loan Documents other than for
determining compliance with Section 7.14; (vi) 100% of the aggregate Net Cash
Proceeds of such Cure Amount shall be applied as a mandatory prepayment of the
Term Loan in accordance with Section 2.03(b)(iv) hereof; and (vii) no Lender
shall be required to make any extension of credit hereunder during the 10
Business Days period referred to above.

 

81

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Administrative Agent and Other Agents

 

Section 9.01.  Appointment and Authority of the Administrative Agent.  Each
Lender hereby irrevocably appoints Mclarty to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article IX (other than Sections 9.09 and 9.11)
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrowers shall not have rights as a third party beneficiary of any such
provision.  This Agreement does not give rise now or in the future to an agency
or partnership relationship between any Borrower and any Agent or any of their
respective Affiliates.

 

Section 9.02.  Rights as a Lender.  Any Person serving as an Agent (including as
Administrative Agent) hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each
Person serving as an Agent hereunder in its individual capacity.  Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders.  The Lenders acknowledge that, pursuant to such activities, any
Agent or its Affiliates may receive information regarding any Loan Party or any
of its Affiliates (including information that may be subject to confidentiality
obligations in favor of any Loan Party or such Affiliate) and acknowledge that
no Agent shall be under any obligation to provide such information to them.

 

Section 9.03.  Exculpatory Provisions.  Neither the Administrative Agent nor any
other Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents.  Without limiting the generality
of the foregoing, an Agent (including the Administrative Agent):

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing and without
limiting the generality of the foregoing, the use of the term “agent” herein and
in the other Loan Documents with reference to any Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law and instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that no Agent shall be required
to

 

82

--------------------------------------------------------------------------------


 

take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to the Loan Documents or applicable
law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as an Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by a Borrower or a Lender.

 

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default (including, without
limitation, compliance with the terms and conditions of Section 10.07(h)(iii)),
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

 

Section 9.04.  Reliance by the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it in the absence of bad faith to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it in
the absence of bad faith to have been made by the proper Person, and shall not
incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of the Term Loan that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of the Term Loan.  The Administrative Agent may consult with legal
counsel (including counsel acting for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

83

--------------------------------------------------------------------------------


 

The Administrative Agent shall be fully justified in failing or refusing to take
any action under the Loan Documents unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or in the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to the Loan Documents or
applicable Law.

 

Section 9.05.  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Documents by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Persons.  The exculpatory provisions of
this Article shall apply to any such sub agent and to the Agent-Related Persons
of the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

Section 9.06.  Non-Reliance of Administrative Agent and Other Lenders;
Disclosure of Information by Agents.  Each Lender acknowledges that no
Agent-Related Person has made any representation or warranty to it, and that no
act by any Agent hereafter taken, including any consent to and acceptance of any
assignment or review of the affairs of any Loan Party or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession. 
Each Lender represents to each Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrowers and the other Loan Parties
hereunder.  Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrowers
and the other Loan Parties.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any

 

84

--------------------------------------------------------------------------------


 

of the Loan Parties or any of their respective Affiliates which may come into
the possession of any Agent-Related Person.

 

Section 9.07.  Indemnification of Agents.  Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent and each other Agent-Related Person (solely to the extent
any such Agent-Related Person was performing services on behalf of the
Administrative Agent) (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless the Administrative Agent and each other Agent-Related Person
(solely to the extent any such Agent-Related Person was performing services on
behalf of the Administrative Agent) from and against any and all Indemnified
Liabilities incurred by it; provided that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07.  In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrowers, provided that
such reimbursement by the Lenders shall not affect the Borrowers’ continuing
reimbursement obligations with respect thereto, provided, further, that the
failure of any Lender to indemnify or reimburse the Administrative Agent shall
not relieve any other Lender of its obligation in respect thereof.  The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

Section 9.08.  No Other Duties; Other Agents; Manners, etc.  Anything herein to
the contrary notwithstanding, no Agent shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity as the Administrative Agent or a Lender hereunder and such
Persons shall have the benefit of this Article IX.  Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any agency or fiduciary or trust relationship with any Lender,
the Parent, any Borrower or any of their respective Subsidiaries.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

Section 9.09.  Resignation of Administrative Agent.  The Administrative Agent
may at any time give notice of its resignation to the Lenders and the
Borrowers.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the

 

85

--------------------------------------------------------------------------------


 

Borrowers at all times other than during the existence of an Event of Default
(which consent of the Borrowers shall not be unreasonably withheld or delayed),
to appoint a successor, which shall be a Lender or a bank with an office in the
United States, or an Affiliate of any such Lender or bank with an office in the
United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents, and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Sections 10.04 and 10.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Agent-Related Persons in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting as Administrative Agent.

 

Section 9.10.  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of the Term Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Term Loan, and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.07 and 10.04) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for

 

86

--------------------------------------------------------------------------------


 

the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.11.  Guaranty Matters.  Each of the Lenders irrevocably authorizes the
Administrative Agent, and the Administrative Agent agrees that it will release
any Guarantor from its obligations under the Guarantee Agreement if such Person
ceases to be a Subsidiary as a result of a transaction or designation permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guarantee Agreement pursuant to this
Section 9.11.  In each case as specified in this Section 9.11, the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as any Loan Party may reasonably request to
evidence the release of such Guarantor from its obligations under the Guarantee
Agreement, in each case in accordance with the terms of the Loan Documents and
this Section 9.11.

 

Section 9.12.  Appointment of Supplemental Administrative Agents.

 

(a)           It is the purpose of this Agreement and the other Loan Documents
that there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction.  It is recognized that in
case of litigation under this Agreement or any of the other Loan Documents, and
in particular in case of the enforcement of any of the Loan Documents, or in
case the Administrative Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co- trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co- agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

 

(b)           [Reserved].

 

(c)           Should any instrument in writing from any Loan Party be required
by any Supplemental Administrative Agent so appointed by the Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, the Borrowers shall, or shall cause any
Loan Party to, execute, acknowledge and deliver any and all

 

87

--------------------------------------------------------------------------------


 

such instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

Section 9.13.  Senior Subordination Agreement.

 

(a)           In accordance with the terms of the Senior Subordination
Agreement, this Agreement is subject to the terms and provisions of the
Subordination Agreement executed by MCLARTY CAPITAL PARTNERS SBIC, L.P., as
Subordinated Agent, and CITIZENS BANK, N.A., as Senior Agent, dated as of the
Closing Date (as amended, restated, supplemented or otherwise modified from time
to time) and each Lender, by its acceptance hereof, shall be bound by the
provisions of such Subordination Agreement.

 

(b)           The Lenders and any other holder of any Obligations acknowledge
that any Senior Indebtedness incurred will be secured by Liens on the Collateral
and that the exercise of certain of the rights and remedies of the
Administrative Agent under the Loan Documents is subject to the provisions of
the Senior Subordination Agreement or may be subject to any other subordination
or intercreditor agreement pertaining to any senior debt.  Each Lender
irrevocably (i) consents to the terms and conditions of the Senior Subordination
Agreement and any other subordination or intercreditor agreement pertaining to
any senior debt, (ii) authorizes and directs the Administrative Agent to execute
and deliver the Senior Subordination Agreement, any documents relating thereto
and any other subordination or intercreditor agreement pertaining to any other
subordinated debt, in each case, on behalf of such Lender and to take all
actions (and execute all documents) required (or deemed advisable) by it in
accordance with the terms of the Senior Subordination Agreement and any other
subordination or intercreditor agreement pertaining to any other senior debt, in
each case, and without any further consent, authorization or other action by
such Lender, (iii) agrees that, upon the execution and delivery thereof, such
Lender will be bound by the provisions of the Senior Subordination Agreement and
any other subordination or intercreditor agreement pertaining to any other
senior debt as if it were a signatory thereto and will take no actions contrary
to the provisions of such Senior Subordination Agreement and any other
subordination or intercreditor agreement pertaining to any other senior debt,
and (iv) agrees that no Lender shall have any right of action whatsoever against
the Administrative Agent as a result of any action taken by the Administrative
Agent pursuant to this Section or in accordance with the terms of the applicable
Senior Subordination Agreement and any other subordination or intercreditor
agreement pertaining to any other senior debt.  Each Lender hereby further
irrevocably authorizes and directs the Administrative Agent to enter into such
amendments, supplements or other modifications to the Senior Subordination
Agreement and any other subordination or intercreditor agreement pertaining to
any other senior debt as are approved by the Administrative Agent or the
Required Lenders; provided, that, the Administrative Agent may execute and
deliver such amendments, supplements and modifications thereto as are
contemplated by the Senior Subordination Agreement and any other subordination
or intercreditor agreement pertaining to any other senior debt in connection
with any extension, renewal, refinancing or replacement of this Agreement or any
refinancing of the Obligations, in each case, on behalf of such Lender and
without any further consent, authorization or other action by any Lender.  The
Administrative Agent shall have the benefit of

 

88

--------------------------------------------------------------------------------


 

each of the provisions of Article IX with respect to all actions taken by it
pursuant to this Section 9.13 or in accordance with the terms of the Senior
Subordination Agreement and any other subordination or intercreditor agreement
pertaining to any other subordinated debt to the full extent thereof.

 

ARTICLE X

 

Miscellaneous

 

Section 10.01.  Amendments, etc.  Except as otherwise set forth in this
Agreement (and subject to the terms of the Senior Subordination Agreement), no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Parent or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Parent or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that, no such amendment, waiver or
consent shall:

 

(a)           extend or increase the Commitment of any Lender without the
written consent of each Lender directly affected thereby;

 

(b)           postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.05 or 2.06 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loan shall not constitute a postponement of any date scheduled for the payment
of principal or interest;

 

(c)           reduce the principal of, or the rate of interest specified herein
on, the Term Loan, or (subject to clause (i) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest at the Default Rate;

 

(d)           change any provision of this Section 10.01 or the definition of
“Required Lenders” or “Pro Rata Share” or any other provision specifying the
number of Lenders or portion of the Term Loan or Commitments required to take
any action under the Loan Documents, without the written consent of each Lender
directly affected thereby; or

 

(e)           other than in a transaction permitted under Section 7.04 or
Section 7.05, release any material Guarantor, without the written consent of
each Lender;

 

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the

 

89

--------------------------------------------------------------------------------


 

Borrowers (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loan and
the accrued interest and fees in respect thereof and (ii) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

 

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees and related documents executed by Loan Parties in connection with
this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with this Agreement, amended and Lenders’ rights
thereunder waived with the consent of the Administrative Agent at the request of
the Borrowers without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
guarantee or other document to be consistent with this Agreement and the other
Loan Documents.

 

Section 10.02.  Notices and Other Communications; Facsimile Copies.

 

(a)           General.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

 

(i)            if to the Parent, any Borrower or the Administrative Agent, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communication.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent, the Parent or any Borrower may, in its discretion, agree
to accept notices and other communications to it

 

90

--------------------------------------------------------------------------------


 

hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

(c)           Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(d)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-
INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its
Agent-Related Persons (collectively, the “Agent Parties”) have any liability to
the Parent, any Borrower, any Lender, or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrowers’ or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Parent, any Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(e)           Change of Address.  Each of the Parent, the Borrowers and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Parent
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance

 

91

--------------------------------------------------------------------------------


 

procedures and applicable Law, including United States Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.

 

(f)            Reliance by the Administrative Agent.  The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Parent or any Borrower even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrowers shall indemnify the Administrative Agent each Lender and the
Agent-Related Persons of each of them from all losses, costs, expenses and
liabilities resulting from the reliance in the absence of bad faith by such
Person on each notice purportedly given by or on behalf of the Parent or any
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

Section 10.03.  No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

Section 10.04.  Attorney Costs and Expenses.  The Borrowers agree (subject to
the terms of the Senior Subordination Agreement) (a) to pay or reimburse the
Administrative Agent for all reasonable and documented out-of-pocket Attorney
Costs of Stradley Ronon Stevens & Young, LLP incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, (b) to pay or reimburse the
Administrative Agent for all reasonable and documented appraisal fees, filing
and search charges, recording taxes and Field Examination charges and expenses
and (b) to pay or reimburse the Administrative Agent and the Lenders for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the monitoring or enforcement of any rights or remedies under
this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all Attorney Costs of counsel to the
Administrative Agent and the Lenders taken as a whole (and, if reasonably
necessary, one local counsel in any relevant material jurisdiction).  The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.  All amounts due under this
Section 10.04 shall be paid promptly following receipt by the Parent of an
invoice relating thereto setting forth such expenses in reasonable detail.  If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by

 

92

--------------------------------------------------------------------------------


 

it hereunder or under the Loan Documents, such amount may be paid on behalf of
any Loan Party by the Administrative Agent in its sole discretion.

 

Section 10.05.  Indemnification by the Borrowers.  The Borrowers shall indemnify
and hold harmless the Agents, each Lender, and their respective Affiliates,
directors, officers, employees, agents, partners, trustees or advisors and other
representatives (collectively the “Indemnitees”) from and against any and all
liabilities, losses, damages, claims, and expenses (including Attorney Costs) of
any kind or nature whatsoever which may at any time be imposed on, incurred by
or asserted against any such Indemnitee in any way relating to or arising out of
or in connection with (but limited, in the case of Attorney Costs, to the
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to all Indemnitees taken as a whole and, if reasonably necessary, a
single local counsel for all Indemnitees taken as a whole in each relevant
jurisdiction that is material to the interest of the Lenders) (a) the execution,
delivery, enforcement, performance or administration of the Loan Documents or
any other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Loan or the use or proposed use of the
proceeds therefrom, (c) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by any
Borrower, any Subsidiary or any other Loan Party, or any Environmental Liability
related in any way to any Borrower, any Subsidiary or any other Loan Party or
(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
losses, damages, claims, and expenses resulted from (y) the gross negligence or
willful misconduct of such Indemnitee or (z) a material breach in bad faith of
any material obligations under the Loan Documents by such Indemnitee, in each
case as determined by a final, non-appealable judgment of a court of competent
jurisdiction.  To the extent that the undertakings to indemnify and hold
harmless set forth in this Section 10.05 may be unenforceable in whole or in
part because they are violative of any applicable law or public policy, each of
the Borrowers shall contribute the maximum portion that it is permitted to pay
and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Indemnitees or any of them.  No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date).  In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated.  All amounts due under this Section 10.05 shall be paid within
twenty (20) Business Days after written demand therefor.  The agreements in this
Section 10.05 shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of

 

93

--------------------------------------------------------------------------------


 

the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.  This Section 10.05 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

Section 10.06.  Marshaling; Payments Set Aside.  None of the Administrative
Agent or any Lender shall be under any obligation to marshal any assets in favor
of the Loan Parties or any other party or against or in payment of any or all of
the Obligations.  To the extent that any payment by or on behalf of the
Borrowers is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect.

 

Section 10.07.  Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Parent and the Borrowers may not, except as
permitted by Section 7.04 and subject to the terms of the Senior Subordination
Agreement, assign or otherwise transfer any of their respective rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Agent-Related
Persons of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Term Loan at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

94

--------------------------------------------------------------------------------


 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Term Loan at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund or during the occurrence and continuation of an Event of Default under
Section 8.01(a) or Section 8.01(f), no minimum amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment or, the principal outstanding balance of
the Term Loan of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Parent otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan or the Commitment
hereunder assigned.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and subject to the terms of the Senior Subordination Agreement, and, in
addition:

 

(A)          the consent of the Parent (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (unless such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund) and the forms
required by Section 3.01(b) and (c) or Section 3.01(d) as applicable; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any

 

95

--------------------------------------------------------------------------------


 

assignment.  The Eligible Assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.  All assignments
shall be by novation.

 

(v)           No Assignments to Certain Persons.  No such assignment shall be
made (A) to the Parent, any Borrower or any of their respective Subsidiaries or
Affiliates or to the Permitted Holders or their Affiliates or (B) to a natural
person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01 (subject to the requirements thereof), 3.04, 3.05,
10.04 and 10.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment).  Upon request, and the surrender by the
assigning Lender of its Note, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)           The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of and related interest amounts on the
Term Loan, owing to each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall, subject to clause (h) of
this Section, be conclusive absent manifest error, and the Borrowers, the Agents
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by any Borrower, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.  This
Section 10.07(c) and Section 2.09 shall be construed so that all Term Loan are
at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations
(or any other relevant or successor provisions of the Code or of such Treasury
regulations).

 

(d)           Subject to the terms of the Senior Subordination Agreement, any
Lender may at any time, without the consent of, or notice to, the Parent, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, a Borrower, the Permitted Holders, or any of their
respective Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Term Loan owing to it);
provided that (i) such Lender’s

 

96

--------------------------------------------------------------------------------


 

obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrowers, the Agents and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 (other than clause (d) thereof)
that directly affects such Participant.  Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01 (subject to the requirements of Section 3.01(b) and
(c) or Section 3.01(d), as applicable), 3.04 and 3.05 (through the applicable
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section.  To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.11 as though it were a Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the participating Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change of Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation shall (acting solely for this purpose as a non-fiduciary agent of
the Borrowers) maintain a register complying with the requirements of Sections
163(f), 871(h) and 881(c)(2) of the Code and the Treasury regulations issued
thereunder relating to the exemption from withholding for portfolio interest on
which is entered the name and address of each Participant and the principal
amounts of and stated interest on each Participant’s interest in the Term Loan
or other obligations under this Agreement (the “Participant Register”).  A
Lender shall not be obligated to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under the Loan Documents) to any Person except to the extent
such disclosure is necessary to establish that the Term Loan or other obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

97

--------------------------------------------------------------------------------


 

Section 10.08.  Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information in accordance
with its customary procedures (as set forth below), except that Information may
be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives on a need-to-know basis (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with this Section 10.08), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Parent as soon as practicable in the
event of any such disclosure by such Person (other than at the request of a
regulatory authority) unless such notification is prohibited by law, rule or
regulation, (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions at least as restrictive as those of this Section 10.08, to
(i) any permitted assignee of or Participant in, or any permitted prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be an Additional Lender or
(ii) any actual or prospective direct or indirect counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrowers and its
obligations, (g) with the consent of the Parent, (h) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender in accordance with
this Section 10.08) or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, or any of their respective
Affiliates on a nonconfidential basis from a source other than the Parent, any
Borrower or any Subsidiary, and which source is not known by such Agent or
Lender to be subject to a confidentiality restriction in respect thereof in
favor of the Parent or any Affiliate thereof.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary (or from any representative or agent of any
Loan Party or Subsidiary) thereof relating to any Loan Party or any Subsidiary
thereof or their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by any Loan Party or any Subsidiary thereof; it being
understood that all information received from the Parent, any Borrower or any
Subsidiary after the Closing Date shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so in accordance with its customary procedures if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning a Borrower or
a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public

 

98

--------------------------------------------------------------------------------


 

information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

 

Section 10.09.  Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency, but excluding payroll, employee
benefits, tax, trust and other fiduciary deposit accounts) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Borrower or any other
Loan Party against any and all of the Obligations of such Borrower or any Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document to the extent such
Obligations of such Borrower or any Loan Party are then due and payable.  The
rights of each Lender and its Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its Affiliates may have.  Each Lender agrees to notify the Parent and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice to the Parent shall not affect the validity
of such setoff and application.

 

Section 10.10.  Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in the Loan Documents, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Term Loan or, if it
exceeds such unpaid principal, refunded to the applicable Borrower.  In
determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

Section 10.11.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when the closing conditions set forth in
Section 4.01 shall have been satisfied or waived.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 10.12.  Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents)

 

99

--------------------------------------------------------------------------------


 

shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 10.13.  Survival of Representations and Warranties.  All representations
and warranties made hereunder and (i) any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the making of the Term Loan, and shall continue in
full force and effect as long as the Term Loan or any other Obligation (other
than contingent indemnification obligations not yet accrued and payable)
hereunder shall remain unpaid or unsatisfied.

 

Section 10.14.  Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 10.15.  GOVERNING LAW.

 

(a)           THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)           THE PARENT, EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH OTHER
AGENT AND EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH

 

100

--------------------------------------------------------------------------------

 


 

ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
ENFORCEMENT OF ANY JUDGMENT.

 

(c)           THE PARENT, EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH OTHER
AGENT AND EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

Section 10.16.  WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.17.  Termination.  This Agreement (other than the provisions that
expressly state that they shall survive termination of this Agreement) shall
terminate upon payment in full of the Obligations (other than contingent
indemnification obligations not yet accrued and payable).

 

Section 10.18.  Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
property of any Loan Party, without the prior written consent of the
Administrative Agent (which shall not be withheld in contravention of
Section 9.04).  The provision of this Section 10.18 are for the

 

101

--------------------------------------------------------------------------------


 

sole benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

 

Section 10.19.  Use of Name, Logo, etc.  The Administrative Agent shall provide
for approval to any Loan Party advance proofs of advertising material relating
to the financing transactions contemplated by this Agreement that such Agent
proposes to use and that incorporate or use any Loan Party’s name, product
photographs, logo or trademark.  Each any Loan Party agrees that its consent to
the publication in the ordinary course of such material will not be unreasonably
withheld or delayed, and, provided, any Loan Party shall be deemed to have
consented thereto unless it shall object thereto by written notice within five
(5) Business Days after having received notice thereof.  Such consent shall
remain effective until revoked by any Loan Party in writing to the
Administrative Agent.

 

Section 10.20.  USA PATRIOT Act Notice.  Each Lender that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.  The Borrowers shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

Section 10.21.  Service of Process.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.22.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Parent and each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Agents are arm’s-length
commercial transactions between the Parent and its Affiliates, on the one hand,
and the Administrative Agents, on the other hand, (B) the Parent and each
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrowers are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Agents and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Parent, any
Borrower or any of their respective Affiliates, or any other Person and (B) none
of the Agents nor any Lender has any obligation to the Parent, any Borrower or
any of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and

 

102

--------------------------------------------------------------------------------


 

(iii) the Agents, the Lender and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Parent, the Borrowers and their respective Affiliates, and none of the Agents
nor any Lender has any obligation to disclose any of such interests to the
Parent, any  Borrower or any of their respective Affiliates.  To the fullest
extent permitted by law, the Parent and each Borrower hereby waive and release
any claims that it may have against the Agents nor any Lender with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

103

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal as of the date first above written.

 

 

ADVANCED FORMING TECHNOLOGY, INC., as a Borrower

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ARC WIRELESS, INC., as a Borrower

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

FLOMET LLC, as a Borrower

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

GENERAL FLANGE & FORGE LLC, as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

TEKNA SEAL LLC, as a Borrower

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

[Signature Page to Credit Agreement – McLarty]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

3D MATERIAL TECHNOLOGIES, LLC, as a Borrower

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

QUADRANT METALS TECHNOLOGIES, LLC, as a Borrower

 

 

 

 

By:

/s/ Drew M. Kelley

 

 

 

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 ARC GROUP WORLDWIDE, INC., as the Parent

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

Name:

Drew M. Kelley

 

Title:

Chief Financial Officer

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

[Signature Page to Credit Agreement – McLarty]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

MCLARTY CAPITAL PARTNERS SBIC, L.P., as Administrative Agent and as a Lender

 

 

 

 

By:

/s/ Christopher D. Smith

 

Name:

Christopher D. Smith

 

Title:

President and Managing Principal

 

[Signature Page to Credit Agreement – McLarty]

 

--------------------------------------------------------------------------------

 